AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made and entered into as of
the 27th day of July, 2006 (the “Effective Date”), by and between STAFFORD
COMMERCE CENTER II, L.L.C., a Virginia limited liability company (“Seller”), and
COLUMBIA EQUITY TRUST, INC., a Maryland corporation, or its permitted assigns
(collectively, “Purchaser”).

R E C I T A L S:

A. Seller is the fee simple owner of that certain real property located in
Stafford County, Virginia consisting of certain improvements (including a
two-story office building) known by street address 24 Center Street, Stafford,
Virginia, containing approximately 36,873 rentable square feet in the aggregate
and approximately 2.73 acres of land, inclusive of the required on-site parking
facilities, containing approximately 147 parking spaces, for such improvements
pursuant to applicable local law, such real property being more particularly
described on Exhibit A attached hereto; and all right, title and interest of
Seller, if any, that is appurtenant to the real property described on Exhibit A
in and to the following: any land lying in the bed of any existing, dedicated
street, road or alley, all strips and gores adjoining thereto and all
appurtenances, rights, easements, rights-of-way, covenants, tenements,
hereditaments and other rights incident thereto, including, without limitation,
any right or option to acquire or benefit from any future easement or
right-of-way to the extent that such rights and interests may benefit such real
property (collectively, the “Land”), together with all improvements situated
thereon and all right, title and interest of Seller in and to all other
improvements, driveways, landscaping, paving, walkways, plumbing and heating
pipes and fixtures situated thereon that they may benefit such improvements,
situated thereon and/or used in connection therewith to the extent that they may
benefit such improvements (collectively, the “Improvements”), together with all
of Seller’s right, title and interest in and to the Leases identified on
Exhibit B attached hereto (the “Leases”), together with, to the extent
assignable, any contract rights other than the Leases, any escrow or security
deposits, utility agreements, guarantees (if any), licenses, approvals, amounts
held in reserve by the holder of the Existing Indebtedness (defined below) with
respect to the Improvements; certificates, certificates of occupancy, plans and
specifications, logos, permits, warranties or other rights related to the
development of, construction of, ownership or, or use and operation of, the real
property (all such items being collectively referred to as the “Intangibles”),
and all furniture, fixtures and equipment and other items of personal property
owned by Seller and located in or on the real property (collectively, the
“Personalty”) (the Land and Improvements, together with the Intangibles, Leases
and Personalty, being hereinafter sometimes referred to collectively as the
“Property”); and

B. Purchaser desires to acquire the Property, and Seller desires to sell the
Property, all pursuant to the following terms.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Purchase and Sale. Purchaser agrees to acquire the Property and Seller agrees
to sell the Property (including without limitation its interests in the Leases),
pursuant to the terms and conditions set forth herein.

2. Purchase Price, Method of Payment, Deposit and Closing Escrow.

2.1 Purchase Price. The purchase price for the Property (including without
limitation Seller’s interests in the Leases as aforesaid) shall, subject to the
terms of Section 2.4 hereof, be Seven Million Four Hundred Sixty Six Thousand
One Hundred Twenty and Zero/100 Dollars ($7,466,120.00) (the “Purchase Price”).

2.2 Method of Payment of Purchase Price. The Purchase Price shall be payable by
Purchaser as follows: (i) Purchaser shall, at Purchaser’s option, assume or pay
off the outstanding principal and interest owed as of the Closing Date
(hereinafter defined) by Seller to Archon Financial, L.P., a Delaware limited
partnership, or its assigns (the “Lender”) and secured by the Property, as more
particularly described in Section 3.20 below (the “Existing Indebtedness”), and
(ii) the balance after application toward the Purchase Price of the outstanding
principal and interest due on the Existing Indebtedness as of the Closing Date
which is assumed or paid off by Purchaser, as applicable, as described in
(i) above, will be paid by wire transfer of immediately available funds, of
which the Deposit shall be a part, subject to such prorations and adjustments as
are set forth hereinafter and further subject to the terms of Section 2.4
hereof.

2.3 Deposit. Within three (3) Business Days (hereinafter defined) following the
Effective Date, Purchaser shall deposit with Commercial Title Group, Inc.,
located at 8605 Westwood Center Drive, Suite 200, Vienna, Virginia 22182
(“Escrow Agent”) in cash, One Hundred Twenty-five Thousand Dollars ($125,000)
(the “Initial Deposit”). If Purchaser elects to proceed with this Agreement
beyond the expiration of the Inspection Period (as defined in Article 4 below),
no later than three (3) Business Days after the expiration of the Inspection
Period, the Purchaser shall deliver to the Escrow Agent the additional sum of
One Hundred Twenty Five Thousand Dollars ($125,000) in immediately available
funds (the “Additional Deposit”). The Deposit shall be held by the Escrow Agent
in an interest bearing escrow account under Purchaser’s tax identification
number and shall be released or applied in accordance with the terms of this
Agreement. The Initial Deposit and the Additional Deposit, together with all
interest earned thereon, are collectively hereinafter referred to as the
“Deposit.” The Escrow Agent shall not be liable for any acts or omissions at any
time unless caused by the gross negligence or willful malfeasance of the Escrow
Agent with respect to the escrow established herein. If a dispute arises between
the parties as to the disposition of the Deposit, the Escrow Agent shall:
(i) hold the Deposit until the Escrow Agent has received releases signed by all
parties to the transaction authorizing disposition of the Deposit, or (ii) hold
the Deposit until such time as one of the parties to the transaction files suit
and the court in which the suit is filed orders the disbursement of the Deposit,
or (iii) deliver such Deposit into the court by filing an Interpleader Action.
In the event of any litigation between Seller and Purchaser concerning the
Deposit, Escrow Agent’s sole responsibility may be satisfied, at Escrow Agent’s
option, by delivering the Deposit into the court in which such litigation is
pending, and Purchaser and Seller agree that upon deliverance of such Deposit
into court, neither Purchaser nor Seller shall have any further right, claim,
demand, or action against the Escrow Agent. In the event any dispute arises
under this Agreement between Seller and Purchaser resulting in the Escrow Agent
being made a party to any litigation, Seller and Purchaser, jointly and
severally, shall indemnify the Escrow Agent for all costs, and reasonable
attorneys’ fees and legal expenses incurred by the Escrow Agent as a result
thereof, provided that such litigation does not result in a judgment against the
Escrow Agent for acting improperly under this Agreement.

2.4 Holdback for Battelle Renewal.



  (i)   Purpose and Use of Funds. In the event that Battelle Memorial Institute
(“Battelle”) has not signed and delivered a lease amendment prior to the Closing
Date evidencing its renewal of its current lease for approximately 33,182
rentable square feet in the Building (the “Battelle Space”), as such lease is
described more fully on Exhibit B hereto (the “Battelle Lease”), and which
renewal is for a term of at least five (5) additional years beyond the current
November 30, 2006 expiration date of the Battelle Lease and is on the Proforma
Renewal Terms (hereinafter defined) (a “Qualified Battelle Renewal”), then at
Closing (hereinafter defined) there shall be a holdback from the Purchase Price
otherwise payable to Seller in an original principal amount equal $1,600,000
(the “Battelle Holdback Escrow”). Such $1,600,000 Purchase Price holdback
amount, plus any interest earned thereon (collectively, the “Battelle Holdback
Fund”) may be applied by Purchaser, in accordance with the procedure set forth
in subsection 2.4 (ii) below, toward any reduction in the economic benefits to
Purchaser arising from any period of non-payment of rent after December 1, 2006,
a shortfall in the rentable area leased, any reduction in the renewal or
releasing term length, leasing commissions or tenant improvement allowance
amounts paid or incurred, a base rent shortfall and/or an operating expense
reimbursement shortfall arising from an Expense Stop later than 2002 or from
in-premises cleaning or utilities not being paid directly by Tenant to providers
or not being reimbursed in full, rather than over an expense stop (an “Economic
Benefits Reduction”) from a renewal transaction with Battelle that is not a
Qualified Battelle Renewal or from a re-leasing of the Battelle Space to a
tenant or tenants other than Battelle as compared to the economic benefits to
Purchaser of a Qualified Battelle Renewal. For purposes of this Agreement, the
“Proforma Renewal Terms” are collectively as follows:



  (1)   Renewal Date. A renewal term commencement date of December 1, 2006.



  (2)   Size. 33,182 rentable square feet.



  (3)   Term. Five (5) years of term, with tenant having no early termination
rights.



  (4)   Base Rent. $22.01 (or, for a renewal with Battelle, $21.50) per rentable
square foot per annum, escalating at 3% per annum on each anniversary of the
renewal term commencement date.



  (5)   Operating Expense Reimbursements. An Expense Stop, based on a 2002 Base
Year, of $121,131.00 for the Building. For in-premises cleaning and utilities,
Tenant to pay same directly to providers or reimburse owner/landlord in full
rather than over an expense stop.



  (6)   Condition of Space. “AS IS” condition with no tenant improvement
allowance.



  (7)   Brokerage Commission. None.

The amount equal to any Economic Benefits Reduction shall be released to
Purchaser from the Battelle Holdback Escrow as and for a permanent reduction in
the Purchase Price. Any Economic Benefits Reduction will be calculated on a
dollar-for-dollar basis. Thus, for example, in the event that Purchaser enters
into a renewal transaction with Battelle for the Battelle Space prior to
August 31, 2007 (the “Deadline Date”) that provides for a base rent of $21.01
per rentable square foot, while meeting all of the other Proforma Renewal Terms,
the Economic Benefits Reduction will equal $.49 per rentable square foot of the
Battelle Space for the five (5)-year renewal period, or $81,295.90.

Notwithstanding anything herein to the contrary, if after the Closing but prior
to the Deadline Date Purchaser elects to lease less than the entire Battelle
Space to a new tenant, with the expectation of leasing the remainder of the
Battelle Space to another tenant or tenants, the calculation and payment to
Purchaser of the Economic Benefits Reduction payable in connection with such
leasing of less than the entire Battelle Space may not occur until the earlier
of (x) Purchaser’s completion of its leasing of the entire Battelle Space, or
(y) the Deadline Date, and if the Deadline Date occurs at such time as only a
portion of the Battelle Space is leased, then an appropriate calculation of the
Economic Benefits Reduction shall be made as of the Deadline Date and processed
in accordance with the terms of this Section 2.4.

The Battelle Holdback Escrow will terminate on the date (the “Battelle Escrow
Termination Date”) which is the earlier of (a) Purchaser entering into a renewal
lease with Battelle that is not a Qualified Battelle Renewal or a new lease or
leases with one or more new tenants which, in the aggregate, lease the entire
Battelle Space, and an amount equal to any Economic Benefits Reduction payable
in connection with such Battelle renewal or new lease or leases has been paid to
Purchaser from the Battelle Holdback Escrow; (b) Battelle entering into a
Qualified Battelle Renewal; or (c) the Deadline Date. For purposes of clarity,
it is understood and agreed that the entire amount of the Battelle Escrow Fund
shall be released to Purchaser on the Deadline Date, as and for a permanent
reduction in the Purchase Price, if Purchaser has not entered into a renewal
transaction with Battelle or a new lease with any new tenant for any portion of
the Battelle Space prior to the Deadline Date. Notwithstanding the foregoing, in
the event that Seller enters into a renewal lease transaction with Battelle,
subject to Section 12.2 hereof, prior to the Closing Date, which such renewal
lease transaction is not a Qualified Battelle Renewal, the Purchase Price shall
be reduced by the Economic Benefits Reduction arising from such renewal lease
transaction and there shall be no Battelle Holdback Escrow required.
Furthermore, notwithstanding the foregoing, there shall be no Economic Benefits
Reduction for any additional allowance of up to Five Dollars ($5.00) per
rentable square foot provided to Battelle in connection with a Battelle renewal
which is to be reimbursed by Battelle in increased rentals, with interest of at
least eight percent (8%) per annum, amortized over the renewal term.



      (ii) Battelle Escrow Agent. The Battelle Holdback Fund will be held by the
Escrow Agent hereunder, or by such other mutually acceptable escrow agent as may
be selected by the parties prior to Closing hereunder, or by any successor
escrow agent in the event of the initial Escrow Agent’s resignation or removal
by joint action of the Purchaser and Seller (the “Battelle Escrow Agent”). The
Battelle Escrow Agent shall accept such designation and appointment, shall
acknowledge receipt of the Battelle Holdback Fund and shall agree to hold and
disburse the Battelle Holdback Escrow in accordance with the terms and
conditions of Section 2.4 of this Agreement. The Battelle Holdback Fund shall be
segregated from other assets of the Escrow Agent and shall be invested in
direct, short-term obligations of the United States Government or its
instrumentalities. Purchaser and the Seller each agree to share equally the
reasonable compensation of the Battelle Escrow Agent for its normal services
hereunder (if any), and each agree that the Battelle Escrow Agent shall not be
liable to anyone for any action taken or omitted to be taken hereunder except in
the case of gross negligence, bad faith or willful misconduct. Upon the Battelle
Escrow Termination Date, or upon written request by either Purchaser or the
Seller under reasonable circumstances, the Battelle Escrow Agent shall render to
Purchaser and Seller a written accounting of the Battelle Holdback Fund any and
all distributions thereof.



  (iii)   Process for Payment of Battelle Holdback Escrow. Purchaser may request
payment from the Battelle Holdback Escrow at any time after the Closing Date and
prior to the Battelle Escrow Termination Date. To request such payment,
Purchaser shall send written notice to the Battelle Escrow Agent specifying the
amount of the Battelle Escrow Fund requested to be released to Purchaser,
stating in reasonable detail the purposes of the requested distribution and
attaching reasonable supporting documentation evidencing that the distribution
is for an Economic Benefits Reduction (a “Distribution Request Notice”). A copy
of each such Distribution Request Notice shall be contemporaneously sent to
Seller in the manner required under Section 14.13 below. No earlier than five
(5) Business Days after receipt of any such Distribution Request Notice, the
Battelle Escrow Agent shall distribute the amounts so requested by Purchaser to
or as directed by Purchaser. In the event that Seller disputes in good faith any
release of funds from the Battelle Escrow Fund to Purchaser pursuant to a
Distribution Request Notice, Seller shall send written notice to the Battelle
Escrow Agent within such five (5) Business Day period stating the reason for the
dispute in reasonable detail, and Seller shall contemporaneously send a copy of
such dispute letter to Purchaser in the manner required under Section 14.13
below. The Battelle Escrow Agent shall retain all or such portion of the
Battelle Holdback Fund as may be sufficient to pay said disputed amount in full
and shall make no distribution thereof unless and until the Escrow Agent
receives joint written instructions from Purchaser and the Seller or a final
court order indicating the amount and recipient of such distribution.
Alternatively, the Battelle Escrow Agent shall have the right, upon at least
five (5) Business Days prior written notice to each of Seller and Purchaser, to
deposit any disputed portion of the Battelle Holdback Fund into a court of
competent jurisdiction for disposition by such court pursuant to the terms
hereof.



  (iv)   Termination of Battelle Holdback Escrow. On the Battelle Escrow
Termination Date, any amounts in the Battelle Holdback Fund not then applied, or
which Purchaser is not then entitled to have applied under this Section 2.4,
toward any Economic Benefits Reduction shall be promptly released to Seller or
at the direction of the Seller, subject to the dispute resolution mechanism
described in Section 2.4 (iii) above for any amount requested in a Distribution
Request Notice received by the Battelle Escrow Agent prior to the Battelle
Escrow Termination Date and thereafter disputed by Seller in accordance with
Section 2.4 (iii) above.



  (v)   Good Faith Offset. The Purchaser agrees that the Seller shall be
entitled to a reasonable offset against any Economic Benefits Reduction under
this Section 2.4 for any terms entered into by Battelle or any new tenant for
any portion of the Battelle Space prior to or after Closing but no later than
the Deadline Date which are more favorable to Purchaser than the Proforma
Renewal Terms (e.g., a 7 year lease term or base rent over $21.50 per rentable
square foot in the case of a renewal with Battelle) or for any holdover rent in
excess of $21.50 per rentable square foot which is paid by Battelle to Purchaser
after Closing and prior to the Deadline Date, and the parties shall consult and
negotiate in good faith to reach agreement on a fair and equitable adjustment in
such case.



  (vi)   Purchaser will Seek to Maximize Revenue from Battelle. If Battelle does
not sign a renewal with Seller prior to Closing, and negotiations with Battelle
continue with Purchaser post-closing, Purchaser will use commercially reasonable
efforts to negotiate for a 2002 expense stop, for in-premises cleaning and
utilities to be paid directly or reimbursed in full by Battelle and for other
terms which maximize the payment of rent and expenses by Battelle, consistent
with the Proforma Renewal Terms (rather than through the Battelle Holdback
Escrow). Purchaser will keep the Seller updated and informed on such
negotiations as they proceed and will allow Seller a reasonable opportunity to
comment and consult.

3. Seller’s Representations and Warranties. In order to induce Purchaser to
enter into this Agreement and to purchase the Property, Seller makes the
following representations and warranties, each of which being true and correct
in all material respects as of the date hereof and each of which shall be true
and correct in all material respects on the Closing Date.

3.1 Organization and Authority. Seller has full power and authority to enter
into this Agreement, to sell the Property to Purchaser and to otherwise perform
its obligations hereunder. Seller further represents to Purchaser that the
execution, delivery and performance of this Agreement, the fulfillment of and
compliance with the terms and provisions hereof and the due consummation of the
transactions contemplated hereby have been duly and validly authorized and
approved by all requisite organizational action, all of which are in full force
and effect. The sale of the Property pursuant to this Agreement (and the
consummation of the transactions contemplated herein) shall not violate any law,
ordinance, judgment, decree or order to which Seller or the Property is subject.
Seller is not a “foreign person” as that term is defined by Section 1445 of
the Internal Revenue Code of 1986, as amended. All Related Documents executed by
Seller at the Closing (hereinafter defined) will be duly authorized, executed,
and delivered by Seller, are or at the Closing will be legal, valid, and binding
obligations of Seller, are sufficient to convey title, and do not violate any
provisions of any agreement to which Seller is a party or to which it is
subject. The term “Related Documents” shall mean any document or instrument
executed and/or delivered by Seller in connection with or pursuant to the
Closing of the transaction contemplated by this Agreement including, without
limitation, the Deed (hereinafter defined), bill of sale, Lease Assignment and
Assumption Agreement (hereinafter defined), Loan Assumption Documents
(hereinafter defined), assignment and assumption of contracts, and the FIRPTA
Certificate (hereinafter defined).

3.2 Encroachments. To Seller’s knowledge, no part of the Improvements encroaches
on any other property, and no Improvements violate any setback requirements. To
Seller’s knowledge, no structures of any kind encroach on the Property.

3.3 Ownership. Seller is the sole, fee simple owner of the Property, free and
clear of liens and encumbrances other than the Permitted Exceptions (defined
below) and the liens securing the Existing Indebtedness which shall be assumed
or paid off by Purchaser as of the Closing Date.

3.4 Oral Agreements. No oral agreement has been entered into with any person or
entity relating to or connected with the ownership, construction, use,
operation, maintenance or condition of the Property which would be binding upon
Purchaser at or subsequent to the Closing.

3.5 Insurance. Seller has not received any written notice from any insurance
company which has issued a policy with respect to the Property requesting
performance of any structural or other repairs or alterations to any of the
Property which has not been complied with. Seller has not received from any
insurance company presently insuring the Property any notice of cancellation of
any policy or of a material increase in the current premium of any policy.
Seller agrees to keep present coverages in full force and effect, and to pay the
premiums thereon, until the date of Closing.

3.6 Building Documents. To the extent not previously provided or made available
to Purchaser, Seller shall make available to Purchaser within the two (2) day
period from and after the date hereof, for Purchaser’s inspection and
photocopying at Seller’s place of business, copies of all documents,
instruments, reports, analyses, surveys, inspections and other information in
Seller’s possession and relating to the Land and/or the condition or
construction of the Improvements and/or the presence of any Hazardous Substances
(as herein defined) in or around the Property, together with copies in Seller’s
possession of any and all plans, operating statements, rent rolls, Service
Contracts (hereinafter defined), engineering or architectural studies or reports
and soil or environmental studies or reports; copies in Seller’s possession of
any and all agreements, permits (including use and occupancy certificates and
building permits) and approvals which the Seller has with any governmental
authority pertaining to the Property; copies of the Seller’s existing title
policy and all surveys; plats; engineering, mechanical, and architectural data
in Seller’s possession relating to the Property, including if available
“as-built” surveys and “as-built” site plans (including the current, approved
site plan) relating to the Property; copies of all warranties and guaranties of
every type in Seller’s possession with respect to the Property; a copy of
Seller’s certificate of insurance evidencing insurance coverage on the Property;
and a copy of most recent real estate tax bill/assessment for the Property
(collectively the “Building Documents”).

3.7 Hazardous Wastes. With respect to the Property (including, without
limitation, the soil and ground water underneath the Improvements), no summons,
citation, directive, notice or complaint issued by the United States
Environmental Protection Agency or other federal, state or local government
authority has been received by Seller, its employees or to Seller’s knowledge,
its agents, concerning any alleged violations of any environmental laws and
regulations or any investigation or request for information relating to the
handling, packaging, transportation, treatment, storage or disposal of Hazardous
Substances on-site or when transported off-site. To Seller’s knowledge, the
Property is in compliance with all laws, regulations, orders, decrees and
agreements relating to Hazardous Substances and there are no Hazardous
Substances on, at or under the Property as of the date hereof. The term
“Hazardous Substances” has the meaning set forth in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601 et seq.), and all regulations thereunder. For the purposes of this
Agreement, the term Hazardous Substances also includes radon, petroleum and
petroleum products and asbestos and asbestos products.

3.8 Condemnation. No taking by power of eminent domain or condemnation
proceeding has been instituted or, to Seller’s knowledge, threatened for the
permanent or temporary taking or condemnation of all or any portion of the
Property.

3.9 Litigation. There is no pending or, to Seller’s knowledge, threatened,
litigation, proceeding or investigation relating to the Property, Seller’s title
thereto, Seller’s right to sell the Property or the zoning or use of the
Property.

3.10 Compliance; Notice of Violations. Seller has received no written notice of
any violation of any law, rule, regulation, order, requirement, code, ordinance,
statute or regulation issued by any government agency, board, commission,
authority or other government entity, or any insurance board of underwriters, or
of any action in any court or in any government or administrative body on
account thereof, against or affecting the zoning, use, development, maintenance,
condition or operation of the Property or any part thereof.

3.11 Commitments. Seller has not made, and prior to Closing hereunder shall not
make, any commitments to any government authority or agency, utility company, or
to any other organization, group or person relating to the Property that would
impose on Purchaser or the Property (or any future owner thereof) the obligation
to make on or after the Closing any contributions of money, dedication of land
or grants of easements, rights-of-way or other things, or to construct, install
or maintain any improvements, public or private, on or off the Property.

3.12 Liens. No labor has been performed or materials furnished at the request or
direction of Seller that could result in a materialman’s or mechanic’s lien
filed against the Property except as shall be fully paid or released prior to
Closing. All real estate taxes on the Property which have become due and payable
prior to Closing have been or will be paid by Closing.

3.13 Leases. There are no leases, license agreements or other occupancy
agreements for the Property binding upon the Purchaser or its successors other
than the Leases described on the schedule of leases attached hereto as
Exhibit B. The copies of the Leases delivered to Purchaser by or on behalf of
Seller prior to the execution of this Agreement are true, accurate and complete
in all material respects as of the date hereof, are in full force and effect and
none of the Leases has been further modified, amended or extended. None of the
Leases shall be further extended, modified or amended prior to Closing without
the Purchaser’s consent, which shall not be unreasonably withheld, conditioned
or delayed. Neither landlord nor, to Seller’s knowledge any of the tenants, is
in default under the Leases, and there are no other obligations of the landlord
pertaining to the Property except as expressly set forth in the Leases. To the
knowledge of Seller, no controversy, claim, dispute or disagreement exists
between the parties to any of the Leases, and no event has occurred which, with
the giving of notice or the passage of time, or both, would constitute a default
under any of the Leases. The Leases are all in full force and effect. Neither
the tenants under the Leases (the “Tenants”) nor any other person, firm or
corporation has any right, option or agreement to purchase the Property,
including, but not limited to, purchase options or rights of first refusal to
purchase the Property or any portion thereof. The security deposits for the
Leases are listed on Exhibit B and there are no security deposits or other
deposits other than those described on Exhibit B. There are no brokerage,
leasing or other commissions payable with respect to the Leases as of the date
hereof, and at Closing, there shall be no such commissions payable, whether with
respect to the present terms thereunder or any renewals. Except for the tenant
build-out work for Battelle offered under the Landlord’s recent response to
Battelle’s request for proposal, which is to be paid by Seller under the terms
of Section 2.4 above, and except for the funding of moving expenses offered to
Garrett Development Corporation in connection with its First Amendment to Deed
of Lease dated April, 2006 (the costs of such moving expenses are a Seller
obligation that will be credited to Purchaser at Closing), there are no
unperformed requirements under the Leases for the Seller to perform or fund the
performance of any tenant build-out or improvement work.

3.14 Service Contracts. At Closing, there shall be no service, maintenance,
supply, management, leasing contracts or other agreements (“Service Contracts”)
except for those Service Contracts shown on Exhibit C attached hereto and made a
part hereof that Purchaser does not elect to have terminated by providing Seller
with a written notice prior to the expiration of the Inspection Period. In the
event that Purchaser provides Seller with a written notice prior to the
expiration of the Inspection Period to terminate all or some of the Service
Contracts, Seller shall ensure the termination of such Service Contracts
effective as of the Closing Date. Seller is not in default under any of the
Service Contracts and to its knowledge no other parties to any of the Service
Contracts are in default thereunder. Seller will cause the Management Agreement
for the Property between the Seller and Garrett Development Corporation and any
listing or leasing agreement for the Property to be cancelled effective as of
the Closing Date. The copies of the Service Contracts delivered to Purchaser by
or on behalf of Seller prior to execution of this Agreement are true, accurate
and complete in all material respects as of the date hereof, are in full force
and effect and none of them has been further modified, amended or extended.

3.15 Assessments. To Seller’s knowledge, there are no assessments for public
improvements or repairs made or pending against the Property (or any component
thereof) which remain unpaid, including, without limitation, those for
construction of sewer, water, gas and electric lines and mains, streets, roads,
sidewalks and curbs and, to Seller’s knowledge, none has been proposed. Seller
has provided Purchaser a true and complete copy of the most recent real property
tax bills for the Property and true and complete copies of bills for any and all
public space rentals, vault rentals and any other public rentals or taxes
relating to the use or ownership of the Property (and all components thereof).
Seller shall promptly deliver to Purchaser a true and complete copy of any new
real property tax assessment received for any component of the Property.

3.16 No Actions. Seller shall not knowingly cause or permit by its agents or
employees any action to be taken which would cause any of the representations or
warranties contained or incorporated in this Agreement to be untrue as of the
Closing Date. Seller agrees to notify Purchaser promptly in writing of any event
or condition of which Seller becomes aware which occurs prior to Closing
hereunder and which causes a material change in the truth of any of the
representations or warranties contained herein.

3.17 Employees. Seller has not entered into any management contracts, employment
contracts or labor union contracts and has not established any retirement,
health insurance, vacation, pension, profit sharing or other benefit plans
relating to the operation or maintenance of the Property (or any component
thereof) for which Purchaser shall have any liability or obligation. Neither
Seller nor its management agent has any employees at the Property (or any
component thereof), other than at-will employees who shall remain the
responsibility of Seller or its management agent and as to whom Purchaser shall
have no liability or obligation whatsoever. As of the Closing Date, there shall
be no employees working at the Property (or any component thereof). Seller shall
have paid or caused to be paid to all employees of the Seller or its management
agent all salary and any other payments which shall be payable on account of
each such employee for such period through Closing Date.

3.18 USTs. To the best of Seller’s knowledge, there are no underground storage
tanks located on the Property. Seller has not removed, or caused to be removed,
any underground storage tanks from the Property (although one overground storage
tank was removed by Seller at the time of development of the Property and/or the
Related Properties) and, to the best of Seller’s knowledge, no underground
storage tanks were removed from the Property before Seller acquired title to the
Property.

3.19 No Termination of Utilities. Seller has not received any written notice of
the termination or impairment of the furnishing of services to the Property or
any component thereof of water, sewer, gas (if any), electric, telephone,
drainage and other such utility services.

3.20 Existing Indebtedness. The documents described on Exhibit D hereto and made
a part hereof (the “Loan Documents” and the funds disbursed thereunder, the
“Loan”), are the only documents or agreements relating to the Existing
Indebtedness to which Purchaser will be bound after the Closing upon an
assumption by Purchaser of the Loan. There are no amendments or modifications
(written, oral, by course of conduct or otherwise) to the Loan Documents other
than as described on Exhibit D.

The original principal amount of the Loan to Seller under the Loan Documents was
$3,983,000.00. The current amount of principal outstanding under the Loan
Documents is $3,584,168.16. The annual rate of interest throughout the remaining
term of the Loan is 7.31%. All payments required to be made under the Loan
Documents to date have been made and will be made as of Closing. There are no
other fees, expenses or other amounts due to Lender as of the date hereof (other
than transfer or assumption fees which may be imposed after the date of
execution of this Agreement in connection with the transfer of the Existing
Indebtedness to Purchaser or prepayment fees payable in connection with a
prepayment of the Loan, which fees shall be payable by Purchaser in accordance
with Section 4.5 below).

Neither Seller nor, to the best of Seller’s knowledge, Lender is in default
under the Loan Documents. There are no other obligations of the Seller to the
Lender except as set forth in writing in the Loan Documents. No controversy,
claim, dispute or disagreement exists between the parties to the Loan Documents.
No event has occurred which, with the giving of notice or the passage of time,
or both, would constitute a default under any of the Loan Documents. The Loan
Documents are in full force and effect. There are no reserves held by Lender
except as set forth on Exhibit D.

The Loan Documents shall not be further extended, modified or amended prior to
Closing.

There is no pending or, to Seller’s knowledge, threatened, litigation,
proceeding or investigation relating to the Loan Documents.

3.21 No Other Agreements. Without in any way limiting the generality of the
foregoing representation, Seller further represents and warrants to Purchaser
that no understanding, agreement (either express or implied), or reasonable
expectancy of agreement with respect to sale or other transfer of the Property
exists between Seller and any third party.

3.22 Completeness and Accuracy. The documents delivered by Seller to Purchaser
pursuant to Section 3.6 above and the other provisions of this Agreement are the
material documents in the possession of Seller or its representative and agents
relating to the Property and used by Seller in its operation of the Property.
The representations and warranties contained in this Agreement do not contain
any material untrue statement of fact and do not omit any statement of fact
necessary to make the information herein or therein not materially misleading.

3.23 Absence of Bankruptcy. Neither Seller nor, to the best of Seller’s
knowledge, any member or manager of Seller has commenced (within the meaning of
any Bankruptcy Law) a voluntary case, consented to the entry of an order for
relief against it in an involuntary case, or consented to the appointment of a
custodian of it or for all or any substantial part of its property, nor has a
court of competent jurisdiction entered an order or decree under any Bankruptcy
Law that is for relief against Seller or any member or manager of Seller in any
involuntary case or appoints a custodian of Seller or any member or manager of
Seller or for all or any substantial part of its or their property.

3.24 Zoning. There are no outstanding zoning proffers applicable to the Property
or any part thereof. Except for a bond for storm water management in the amount
of $13,543 which Seller has been working to remove (the “Storm Water Bond”), all
public site improvements required to be performed in connection with the
development of the Improvements have been completed and any bond posted to
secure the performance of such public site improvements has been released.
Seller accepts responsibility for causing the removal of the Storm Water Bond,
will use reasonable efforts to cause its removal prior to Closing and will
indemnify and hold Seller harmless from any cost or expense related thereto. In
the event that Seller is unable to release the Storm Water Bond by Closing,
Seller shall be obligated to release same within ninety (90) days after Closing
and shall fully indemnify Purchaser from any liability therefore.

3.25 Independence of Property. The Property is an independent unit which does
not now rely, and on the Closing Date will not rely, on any facilities (other
than the facilities of public utility and water companies and of access from the
public roads) located on any property not included in the Property (i) to
fulfill any legal requirements, (ii) for structural support, or (iii) for the
furnishing to the Improvements of any essential building systems or utilities,
including electrical, plumbing, mechanical and heating, ventilating and air
conditioning systems. No building or other improvement not included in any part
of the Property relies on any part of the Property to fulfill any legal
requirements or for structural support or the furnishing to such building or
improvement of any essential building systems or utilities. Notwithstanding the
foregoing, Purchaser acknowledges the obligations set forth in the Declaration
(as defined in Article 8 herein), including without limitation the cross-parking
easements described in Section 3.8.

3.26 Utilities. All water, sewer, gas, electricity and other utilities required
for the use, occupancy, operation and maintenance of the Improvements are
connected thereto and in service, are adequate to serve the normal operation of
the Property, are supplied directly to the Property by facilities of public
utilities, and the cost of installation and connection of such utilities has
been fully paid. All public utilities required for the operation of the Property
enter the Property through lands as to which valid public or private easements
exist that will inure to the benefit of Purchaser.

The representations and warranties of Seller set forth in this Article 3 shall
survive Closing for a period of one (1) year. No claims for a breach of any
representation or warranty of Seller shall be actionable or payable unless
written notice containing a description of the specific nature of such breach
shall have been given by Purchaser to Seller prior to the expiration of said one
(1) year period and an action shall have been commenced by Purchaser against
Seller within ninety (90) days after the termination of such one (1) year
survival period. As used herein, the term “Cap” shall mean the total
aggregate amount of Seven Hundred Fifty Thousand and Zero/100 Dollars
($750,000.00). In no event shall Seller’s aggregate liability to Purchaser under
this Agreement and the Related Contracts (hereinafter defined), for breach of
any representation or warranty of Seller under Article 3 of this Agreement or
Article 3 of the Related Contracts, exceed the amount of the Cap (it being
understood, however, that the Cap shall not apply to any liability that Seller
may have to Purchaser, whether for breach of a representation or warranty or
otherwise, as a result of Seller’s fraud). Net proceeds from the Closing in a
minimum amount equal to the Cap shall be placed into escrow with Escrow Agent
or, at Seller’s option, with Walker Title Company (“Walker Title”) pursuant to
the terms of an escrow agreement in substantially the form attached hereto as
Exhibit H until the later of the expiration of the one (1) year survival period
or the final resolution of any bona fide claim for which notice is given by
Purchaser during such survival period (the “Reps and Warranties Escrow”). In the
event that Seller selects Walker Title to act as the escrow agent for the Reps
and Warranties Escrow, Seller shall pay any escrow or other fee charged by
Walker Title.

4. Inspection; Condition of Property and Title.

4.1 Right of Inspection. Purchaser shall have the right, at its own risk, cost
and expense, at any time prior to Closing during normal business hours (i.e.,
Monday through Friday from 9:00 a.m. to 5:00 p.m. — federal holidays excepted)
upon not less than twenty-four (24) hours prior notice to Seller to enter, or
cause its agents or representatives to enter, upon the Property for the purpose
of making surveys, tests, test borings, inspections, investigations and
architectural, structural, economic, environmental and other studies of the
Property as Purchaser may deem desirable. Purchaser agrees that it shall obtain
Seller’s consent prior to contacting any Tenant or entering or seeking to enter
any Tenant’s premises at the Property, such consent not to be unreasonably
withheld, conditioned or delayed (but may be conditioned on allowing Seller to
monitor any communication and/or accompany Purchaser on any entry into a
Tenant’s premises). Seller agrees that it shall reasonably cooperate with
Purchaser in connection with any other information regarding the Property
reasonably requested by Purchaser and will provide or make available such
information during the Inspection Period and at all periods thereafter through
the Closing to the extent either in Seller’s possession or control. Purchaser
shall, at Purchaser’s sole cost and expense, promptly and fully restore any
damage or destruction to the Property occurring as a result of any act or
omission of Purchaser by reason of such tests, studies or investigations.
Purchaser shall indemnify, defend and hold Seller harmless from and against all
loss, cost, damage or claim (including attorneys’ fees reasonably incurred,
court costs and costs of investigation) arising out of or resulting from
Purchaser’s exercise of the right and privilege granted to Purchaser contained
in this Article 4, and the undertakings contained in this Article 4 shall
survive closing or prior termination of this Agreement. The obligations of
Purchaser under the immediately preceding sentence shall expressly survive any
termination of this Agreement. The parties acknowledge that Purchaser may be
required to perform a historical audit of the Property in order to comply with
Item 3-14 of Regulation S-X promulgated under the Securities Act of 1933 and the
Securities Exchange Act of 1934. Seller shall, effective as of the Closing Date,
make commercially reasonable efforts to permit Purchaser’s auditors access at
that location where Seller customarily maintains its records, upon reasonable
advance notice and during normal business hours, to all of the Property’s books
and records and the operating statements (certified by an officer of the manager
of Seller) and property management balance sheets for the Property for one
(1) calendar year prior to the Closing Date and for the period from the end of
the prior fiscal year through the Closing Date. To the extent that the originals
or copies of same are not otherwise provided by Seller to Purchaser at the
Closing, and to the extent that the same are ordinarily maintained by Seller in
its normal course of business, such books and records shall include the detail
general ledger of profits and loss, accounts receivable records, rent rolls,
billing records, accounts payable records, and contracts. Purchaser’s access
rights shall commence on the Closing Date and shall continue until the
successful completion of the audit and the filing of the 3-14 report with the
SEC (hereinafter defined), written notice of which shall be delivered promptly
by Purchaser to Seller; provided, however, that Seller’s obligation to provide
access to Purchaser as described above shall terminate on the first anniversary
of the Closing Date. Notwithstanding anything to the contrary in the foregoing,
other than providing the access to Purchaser specified herein, Seller shall not
have any liability or responsibility in connection with or in any manner related
to, directly or indirectly, any audit required to be made by Purchaser or any
compliance required of Purchaser with any Regulation under the Securities Act of
1933 or the Securities Act of 1934.

4.2 Inspection Period. Purchaser’s obligations under this Agreement are subject
to Purchaser’s approval of the Property for Purchaser’s intended use and to
satisfaction of certain other contingencies more fully described in Article 5
below. Purchaser shall have the period commencing on the date hereof and ending
at 5:00 p.m. on August 8, 2006 (the “Inspection Period”) to inspect the Property
and to conduct such tests and investigations as it deems advisable in order to
determine that the Property can be used for Purchaser’s intended use. If, during
the Inspection Period, Purchaser in its sole discretion is not satisfied with
the Property for any or no reason whatsoever, Purchaser shall notify Seller in
writing (prior to the expiration of the Inspection Period) in which event:



  (i)   the Deposit shall be returned to Purchaser;



  (ii)   this Agreement shall be automatically terminated; and



  (iii)   the parties shall be relieved of any further obligation and
responsibility under this Agreement, subject only to the Purchaser’s obligations
under Section 4.1 above.

It is expressly recognized and agreed by the parties that if Purchaser fails to
notify Seller in writing prior to the end of the Inspection Period that
Purchaser elects to terminate this Agreement pursuant to this Section 4.2, then
Purchaser shall be deemed to have waived its termination right under this
Section 4.2, and, subject to the additional termination right set forth in
Section 4.3 below, the satisfaction of certain other contingencies more fully
described in Article 5 below and the terms of Article 10 and Section 11.2 below,
the entire Deposit shall thereupon be deemed at risk and non-refundable to
Purchaser.

4.3 Additional Inspection for Title, Zoning and Survey Only. Purchaser will have
the additional right to terminate this Agreement at any time after the last day
of the Inspection Period and prior to 5:00 p.m. on August 15, 2006 (the
“Extended Review Period”) should Purchaser be dissatisfied with the status of
the Property’s zoning compliance, the title commitment and/or the ALTA survey
obtained by Purchaser for the Property. If, during the Extended Review Period,
Purchaser determines in good faith that a zoning, title and/or survey problem or
issue exists which, in Purchaser’s reasonable opinion, materially affects the
Property, then Purchaser may notify Seller in writing prior to the expiration of
the Extended Review Period that it wishes to terminate this Agreement pursuant
to this Section 4.3 (which notice will specify the particular title, zoning
and/or survey problem or issue identified by Purchaser), in which event:



  (i)   the Deposit shall be returned to Purchaser;



  (ii)   this Agreement shall be automatically terminated; and



  (iii)   the parties shall be relieved of any further obligation and
responsibility under this Agreement, subject only to the Purchaser’s obligations
under Section 4.1 above.

It is expressly recognized and agreed by the parties that if Purchaser fails to
notify Seller in writing prior to the end of the Extended Review Period that
Purchaser elects to terminate this Agreement pursuant to this Section 4.3, then
Purchaser shall be deemed to have waived its additional termination right under
this Section 4.3, and, subject to the satisfaction of certain other
contingencies more fully described in Article 5 below and the terms of
Article 10 and Section 11.2 below, the entire Deposit shall thereupon be deemed
at risk and non-refundable to Purchaser.

4.4 Title Commitment. Purchaser shall be responsible for obtaining a preliminary
title report for the Property after the Effective Date, and shall notify Seller
in writing after Purchaser’s receipt thereof whether any items shown on such
title report are unacceptable to Purchaser. Seller may, at its sole option, seek
to cure any such title defects of which it is notified on or before the
expiration of the Extended Review Period. However, any title defects or
exceptions shown on Purchaser’s title report which Purchaser does not object to
in writing prior to the expiration of the Extended Review Period, or which
remain uncured for any reason at the expiration of Extended Review Period
(regardless of whether or not Purchaser has objected thereto), shall be deemed
waived by Purchaser after the expiration of the Extended Review Period, all such
defects or exceptions shall thereafter constitute “Permitted Exceptions” for all
purposes of this Agreement. Notwithstanding the foregoing, Seller shall be
obligated to remove by Closing, at Seller’s sole cost, any and all monetary
liens on or encumbrances to the Property arising from any financing transaction,
including without limitation, any mortgages, deeds of trust and financing
statements, with the exception of the Existing Indebtedness, without the
necessity of Purchaser providing any objection notice.

4.5 Assumption or Repayment of Existing Indebtedness. Purchaser shall provide
Seller with written notice prior to the expiration of the Inspection Period of
Purchaser’s determination to assume or pay off the Existing Indebtedness. In the
event that Purchaser fails to timely provide such written notice to Seller,
Purchaser shall be deemed to have elected to assume the Existing Indebtedness.
In the event Purchaser elects to assume the Existing Indebtedness, then,
Purchaser and Seller shall work actively and in good faith with the Lender to
ensure that the Purchaser will be able to timely and satisfactorily assume the
Existing Indebtedness at Closing. In such event, Purchaser shall be responsible
for the payment of Lender’s one percent (1%) loan assumption fee, the attorney’s
fees of Lender’s counsel, and all other reasonable costs and expenses which may
be charged by the Lender as a condition of approving the assumption thereof. In
the event that Purchaser elects to pay off the Existing Indebtedness, then:
(i) the outstanding principal balance of the Existing Indebtedness and any
accrued and unpaid interest thereon owed as of the Closing Date shall be paid by
Purchaser and credited against the Purchase Price pursuant to Section 2.2 above,
but any cost of such repayment (e.g., costs of defeasance, yield maintenance
premiums, Lender’s fees and charges, etc.) charged by Lender or incurred by
Purchaser in connection with such repayment shall be bourn by Purchaser and not
applied against the Purchase Price at Closing, and (ii) if there is a credit on
the loan payoff statement for reserves or escrows held by Lender for the use or
benefit of Seller which reduces the amount required to be paid by Purchaser to
repay the Existing Indebtedness, then such reduction amount shall be credited to
Seller at Closing.

Notwithstanding anything in this Agreement to the contrary, if Purchaser has
elected to assume the Existing Indebtedness, either party may terminate this
Agreement by written notice to the other at any time prior to the Closing
Deadline (in which event the Deposit shall be returned to Purchaser and neither
party shall have any further obligations or liabilities to the other, subject
only to the obligations of the Purchaser under Section 4.1 above), and such
termination shall not be a default of the terminating party nor a willful
failure by the terminating party to settle hereunder, in the event that: (i) the
Lender refuses to permit the assumption of the Loan by the Purchaser, or is not
ready to close on the assumption of the Loan by the Closing Deadline, for
reasons unrelated to the terminating party’s failure to cooperate actively and
in good faith with the Lender or to comply with any commercially reasonable
requirements of the Lender not inconsistent with this Agreement in connection
with the Loan assumption, or (ii) the Lender imposes commercially unreasonable
requirements on the terminating party as a condition to permitting the
assumption of the Loan.

5. Conditions Precedent to Closing

5.1 Purchaser’s Conditions Precedent to Closing. It shall be a condition
precedent to Purchaser’s obligation to make a full settlement hereunder that
each and every one of the following conditions shall exist on the Closing Date:



  (i)   Representations and Warranties. Each of Seller’s representations and
warranties contained herein shall be true and correct in all material respects
in the same manner and with the same effect as though such representations and
warranties had been made on and as of the Closing Date. In addition, Seller
shall have complied with its obligations under Article 12 below as of the
Closing Date;



  (ii)   Title Insurance. Purchaser shall have been able to secure a commitment,
naming Purchaser as the proposed insured, for an owner’s policy of title
insurance (“Title Policy”) for the Property. Upon Purchaser’s payment to the
title company of the stipulated title insurance premium, the Title Policy shall
insure Purchaser that, upon consummation of the purchase and sale herein
contemplated at the Closing, Purchaser will be vested with good, fee simple,
marketable title to the Property (having a legal description consistent with
that set forth on the annexed Exhibit A), free and clear of all encumbrances
other than the Permitted Exceptions and if Purchaser has elected to assume the
Existing Indebtedness, liens securing the Existing Indebtedness;



  (iii)   Condition of Property. Seller shall not have committed waste or
nuisance upon the Property and shall have maintained and kept the Property
(including the grounds thereof) in substantially the same order and condition as
exists as of the date hereof, normal wear, tear and obsolescence excepted.
Seller shall not cause any renovations, alterations or significant cosmetic
changes to be made at or to the Property prior to Closing except required
repairs and any alterations or changes made with Purchaser’s written consent
(which consent shall not be unreasonably delayed, withheld or conditioned).
Seller shall not have undertaken or permitted any action within Seller’s
control, without the consent of Purchaser, which would impair or otherwise
affect the use, ownership, acquisition or development of the Property on or
after Closing in any material, adverse respect or which would cause any of the
representations or warranties set forth herein to be untrue in any material
respect;



  (iv)   Estoppel Certificates. No later than five (5) days before the Closing
Date, Seller shall have obtained and delivered to Purchaser the original
executed (a) tenant estoppel certificates, dated no more than twenty-five
(25) days prior to the Closing Date, from Tenants occupying, in the aggregate,
at least eighty (80%) of the rentable square footage of the Building, in
substantially the form set forth in Exhibit E, or with such changes thereon as
may be requested by any such Tenants and approved by Purchaser and Seller (such
approval not to be unreasonably withheld), free from material adverse
disclosures not previously disclosed to Purchaser in writing, and (b) the CC&R
estoppel certificate, dated no more than twenty-five (25) days prior to the
Closing Date, from Stafford Commerce Center Owners Association in substantially
the form set forth in Exhibit I attached hereto;



  (v)   Covenants of Seller. Seller shall have delivered those documents
required of Seller at Closing under Article 7 herein; and



  (vi)   Lender Approval. If Purchaser has elected to assume the Existing
Indebtedness, the Lender has approved such assumption of the Existing
Indebtedness by the Purchaser and, with respect to Stafford Commerce Center III
and Stafford Commerce Center IV (as defined in Section 6 below), the lender
secured by such properties has agreed to release the property known as Stafford
Station from the cross-default and cross-collateralization of the loan documents
evidencing and/or securing such indebtedness without any expense to or
consideration from Purchaser (the “Stafford Station Release”). In the event the
owners of Stafford Commerce Center III and Stafford Commerce Center IV are
unable to obtain the Stafford Station Release by Closing and this Agreement is
terminated as a result of the failure to satisfy such condition precedent to
Purchaser’s obligation to close hereunder, Seller shall reimburse Purchaser for
its Pursuit Costs (as such term is hereinafter defined); provided, however, that
the Pursuit Costs required to be paid by Seller under this Section 5.1 (vi) and
under Section 5.1(vi) of the Related Contracts shall not exceed $50,000 in the
aggregate. This provision shall fully survive the expiration or earlier
termination of this Agreement.

5.2 Concurrent Closings. Concurrent with execution of this Agreement, Stafford
Commerce Center, L.L.C., Stafford Commerce Center III, L.L.C., and Stafford
Commerce Center IV, L.L.C., each Virginia limited liability companies (the
“Related Sellers”) controlled by the same individuals as Seller, and Purchaser
have entered into those certain other Agreements of Sale and Purchase (the
“Related Contracts”) for the properties known as Stafford Commerce Center
Building I, with a street address of 25 Center Street, Stafford, Virginia
(“Stafford Commerce Center I”), Stafford Commerce Center Building III, with a
street address of 16 Center Street, Stafford, Virginia (“Stafford Commerce
Center III”) and Stafford Commerce Center Building IV, with a street address of
10 Center Street, Stafford, Virginia (“Stafford Commerce Center IV,” and
collectively with Stafford Commerce Center I and Stafford Commerce Center III,
the “Related Properties”). Purchaser and Seller recognize and agree that the
sale of the Property and Closing hereunder are expressly conditioned upon the
concurrent closings on the Related Properties by the applicable Related Sellers
and Purchaser or an entity or entities to be designated by Purchaser for the
purpose of acquiring the Related Properties (each, a “Related Purchaser”). If
due to the default of the Purchaser or any Related Purchaser, any of the Related
Contracts terminates or the closing on any of the Related Contracts shall not
occur by the deadline for closing thereunder, such default shall constitute a
default under this Agreement and the provisions of Section 11.1 below shall
apply. If due to the default of the Seller or any Related Seller, any of the
Related Contracts terminates or the closing on any of the Related Contracts
shall not occur by the deadline for closing thereunder, any such default shall
constitute a default under this Agreement. In such event, Purchaser shall be
entitled to elect its remedy under Section 11.2 herein, but Purchaser agrees
that it shall not be entitled to (i) waive the default hereunder and proceed to
Closing on this Agreement without closing on all of the Related Contracts, or
(ii) pursue a suit for specific performance hereunder unless Purchaser has
elected to pursue specific performance on all of the Related Contracts. If for
any reason other than a Purchaser or Seller default, any of the Related
Contracts shall terminate in accordance with its terms or the closing on any of
the Related Contracts shall not occur by the deadline for closing thereunder,
then this Agreement shall automatically terminate, the Deposit shall be refunded
to Purchaser and the parties shall be released of all obligations hereunder
other than the obligations of Purchaser under Section 4.1 above.

5.3 Failure of Condition to Purchaser’s Obligations. In the event of the failure
of any condition precedent set forth in Section 5.1 above as of the Closing
Date, Seller shall have the right to extend the Closing Date by written notice
to the Purchaser on or prior to the Closing Date for up to thirty (30) days in
order to attempt to satisfy such condition. In the event of the failure as of
the Closing Date (as the same may have been extended) of any condition precedent
set forth above, Purchaser, at its sole election, may, at its option, either:



  (i)   terminate this Agreement, in which event the Deposit shall be returned
to Purchaser, whereupon neither party shall have any further obligations or
liabilities to the other, subject only to the obligations of the Purchaser under
Section 4.1 above, or



  (ii)   waive the condition and proceed to Closing.

However, nothing contained herein shall be deemed to affect the rights of
Purchaser under Section 11.2 below in the event Seller has breached a
representation or warranty made by Seller under this Agreement or Seller shall
willfully default on its obligations to settle on the Property.

6. Closing. The purchase and sale contemplated herein shall be consummated at a
settlement (“Closing”) which shall take place on the date (the “Closing Date”)
which is fifteen (15) days after the date upon which Seller has received: (i) if
Purchaser has elected to assume the Existing Indebtedness, notice from Lender
hereunder, which is also the mortgage lender for Stafford Commerce Center I,
that Lender has approved, and is ready to close on, the assumption by Purchaser
and/or Related Purchasers of both the Existing Indebtedness and the indebtedness
to Lender secured by Stafford Commerce Center I, and (ii) notice from the
LaSalle Bank National Association, a national banking association, or assigns,
mortgage lender for Stafford Commerce Center III and Stafford Commerce Center
IV, that such lender has approved, and is ready to close on, the assumption by
Purchaser and/or Related Purchasers of the indebtedness secured by Stafford
Commerce Center III and Stafford Commerce Center IV (and such lender having
agreed to release the property known as Stafford Station from the cross-default
and cross-collateralization provisions of the loan documentation evidencing
and/or securing such indebtedness without any expense to or consideration from
Purchaser). In no event, however, shall the Closing occur later than
November 30, 2006 (the “Closing Deadline”). If the Closing Date is not a
Business Day, the Closing shall occur on the next day which is a Business Day
thereafter. The Closing shall be performed in escrow through the Escrow Agent.
The Closing shall take place during normal business hours on the Closing Date at
the offices of the Escrow Agent or at such other location as the parties may
mutually agree.

7. Seller’s Deliveries. Seller shall execute, as appropriate, or cause to be
executed, and deliver to the Escrow Agent at Closing:

7.1 Deed. A special warranty deed (“Deed”) in such form as shall be reasonably
acceptable to the Escrow Agent and Purchaser’s counsel whereunder Seller grants
and conveys fee simple title to the Property;

7.2 Assignment of Leases. An agreement (the “Lease Assignment and Assumption
Agreement”) evidencing the Seller’s assignment and the Purchaser’s assumption of
the Leases as of the Closing Date in form and content reasonably acceptable to
counsel for Purchaser and Seller;

7.3 Loan Assumption Documents. If Purchaser has elected to assume the Existing
Indebtedness, such commercially reasonable documents or instruments as the
Lender may require to effectuate the assignment by Seller and assumption by
Purchaser of the Existing Indebtedness in accordance with the Existing Loan
Documents (the “Loan Assumption Documents”);

7.4 Option to Acquire Stafford Commerce Park Properties. An Option Agreement, in
substantially the form attached as Exhibit F hereto, from Stafford Commerce
Park, LLC granting to Purchaser (or to a direct or indirect subsidiary of
Purchaser) the option, commencing on the Closing Date and continuing until the
third (3rd) anniversary of the Closing Date, to acquire the properties known as
Stafford Commerce Park I, Stafford Commerce Park II and Stafford Commerce Park
III on the terms described in Exhibit F;

7.5 Seller’s Affidavit. Such certificates, affidavits and other evidence signed
and delivered by Seller, as may reasonably be required to induce the title
company to issue the Title Policy, without exception except for the Permitted
Exceptions and, if Purchaser has elected to assume the Existing Indebtedness,
the liens securing the Existing Indebtedness;

7.6 FIRPTA Affidavit. An affidavit certifying that Seller is not a “foreign
person” as that term is defined by Section 1445 of the Internal Revenue Code of
1986, as amended;

7.7 Resolutions. A certified true copy of Seller’s resolutions authorizing the
sale contemplated herein and the execution of this Agreement and all other
documents delivered by Seller at Closing and such other certificates, documents
and instruments as may reasonably be required by the title company to issue the
Title Policy;

7.8 Bill of Sale and Assignment of Contracts. A bill of sale and an assignment
of contracts, each in form reasonably acceptable to Purchaser’s counsel,
conveying to Purchaser all Personalty and the Intangibles, and all of Seller’s
right, title and interest, to the extent assignable, in and to any (i) unexpired
warranties and guarantees now in effect with respect to any part of the Property
and/or mechanical equipment and appliances at the Property, (ii) all
architectural, engineering, rezoning and subdivision plans (if any),
specifications, drawings, and reports, and (iii) all licenses and permits
relating to the Property to the extent the same exist and are assignable;

7.9 Possession; Keys. Possession of the Property and keys for the Improvements
in the possession or control of Seller or its agents;

7.10 Original Documents. The originals (or copies if originals are not
available) of all the Building Documents, including without limitation, the
Leases;

7.11 Files. To the extent available, originals (or copies, if originals are not
available) of all documents and books and records necessary for the continued
operation of the Property, other than proprietary information, including without
limitation, Lease files, rent records, escalation records and statements and
maintenance records;

7.12 Notice Letter to Tenants. Letters, in form acceptable to Purchaser’s
counsel, addressed to each of the Tenants, notifying the Tenants of the sale of
the Property to Purchaser or Related Purchaser, as applicable; and

7.13 Reps and Warranties Escrow. The Reps and Warranties Escrow agreement in
substantially the form attached hereto as Exhibit H as executed by Seller and
Walker Title.

8. Purchaser’s Closing Obligations. Purchaser shall assume or pay off the
Existing Indebtedness, at its option as provided herein, and pay the remaining
Purchase Price (as described in Article 2 above), together with all other funds
required hereunder to be paid by the Purchaser in connection with the Closing,
by federal wire transfer to the Escrow Agent on the Closing Date. Purchaser
shall also execute the Assignment and Assumption Agreement, the Loan Assumption
Documents, if applicable, and such other documents or instruments as the Escrow
Agent or title company may reasonably require in connection with the Closing.
Additionally, Purchaser agrees to take, at Seller’s sole cost and expense, any
steps prior to or at Closing reasonably requested by Seller in a written notice
to Purchaser provided at least fifteen (15) days prior to Closing (including,
without limitation, the execution of reasonable documents) to further evidence
or perfect the cross-easements for parking set forth in Section 3.8 of the
Declaration for Stafford Commerce Center dated November 7, 2001 and recorded
among the land records of Stafford County, Virginia as Instrument 1 LR 010026943
(the “Declaration”). Seller shall be solely responsible for any recording or
other costs associated with any such documents. Additionally, for a period of
one (1) year after Closing hereunder, Purchaser will consider in good faith, but
shall have no legal obligation whatsoever to agree to or negotiate with regard
to, any Seller request related to issues regarding the physical or legal
connections of the Property with the property known as Stafford Station.

9. Settlement Charges; Prorations and Adjustments.

9.1 Allocation of Settlement Charges. Seller shall pay the cost of preparation
and recordation of the Deed. Purchaser shall pay the title examination fees and
the title insurance premium. Seller and Purchaser shall each pay half (1/2) of
the Grantor’s Tax and Deed Recordation Taxes and half (1/2) of the costs
incurred by Purchaser to obtain an ALTA survey for the Property. Other
settlement expenses (except as otherwise expressly set forth in this
Section 9.1) shall be paid in accordance with the customs of real estate
transactions in Stafford County, Virginia. Seller shall be responsible at its
sole cost and expense for the cost to release any existing liens on the Property
other than the Permitted Exceptions and other than the liens securing the
Existing Indebtedness (such Existing Indebtedness to be either assumed or
prepaid by Purchaser in accordance with this Agreement). Purchaser will pay
one-half of the escrow fees of the Escrow Agent and Seller shall be responsible
for the balance of the escrow fees. Purchaser shall be solely responsible for
the costs incurred in connection with obtaining, executing, recording and
insuring any financing obtained by Purchaser. Purchaser and Seller each shall
pay its own legal fees related to the preparation of this Agreement and all
documents required to settle the transaction contemplated hereby.

9.2 Prorations and Adjustments. At Closing, interest on the Existing
Indebtedness (if being assumed by Purchaser), rents, all real property taxes,
water rents, sewer charges, electric and other utility charges, fuel if any,
operating expenses, special assessments, if any, and other similar charges
affecting the Property shall be adjusted and prorated as of midnight of the day
prior to the Closing Date, the day of Closing being a day of income and expense
for the Purchaser. If Purchaser elects to assume the Existing Indebtedness,
Seller shall assign to Purchaser at Closing all of Seller’s right, title and
interest in and to the reserves held by the Lender as of the Closing Date, as
described on Exhibit D hereto. The amount of reserves so assigned will be
credited to Seller and paid by Purchaser on the Closing Date. To the extent
practicable, Seller shall attempt to have utility providers read the meters for
the Property on the day prior to Closing for purposes of making such prorations
and adjustments. All other charges or fees customarily prorated and adjusted in
similar transactions shall be adjusted at Closing. All security deposits under
the Leases (together with any accrued interest thereon as may be required by law
or contract) shall be paid or credited to Purchaser as of the date of Closing,
and to the extent Seller has any security deposits held in the form of a letter
of credit, such letters of credit shall be assigned to Purchaser as of the
Closing Date, with any costs associated with assigning the letters of credit to
the Purchaser to be borne by the Seller. All rent (other than prepaid rent)
payable by the Tenants of the Property shall be adjusted (prorated) as of the
Closing Date and paid in accordance with the following provisions:



  (i)   Any Basic Rent and any monthly estimated common area maintenance (“CAM”)
and real estate tax payments, and any other monthly charges under any of the
Leases which are attributable to the month in which the Closing occurs, shall be
adjusted as of the Closing, with Seller being entitled to the portion thereof
attributable to the period of the month immediately preceding the Closing Date
and Purchaser entitled to the balance of such monthly installment. The party
receiving such payment after Closing shall pay over to the other party within
five (5) Business Days following receipt, the portion of the installment to
which the other party is entitled.



  (ii)   Purchaser shall be entitled to all Basic Rent and other sums due under
the Leases to the extent collected on any date after the Closing, with the
exception of (a) any common area maintenance (CAM), tax and insurance adjustment
payments by Tenants attributable to periods prior to the Closing, as described
in this Subsection (ii) below; (b) the Basic Rent, estimated CAM charge payments
and other monthly charges for the Closing month to which Seller is entitled
under (i) above, and (c) to the extent specified in Subsection (iii) below,
rentals paid by the Tenants on account of rental arrearages for periods
preceding the Closing. Any CAM, tax or insurance adjustment payments by Tenants
which are payable on an annual basis after the conclusion of each calendar year
will be adjusted as of Closing, with Seller being entitled to the portion
thereof attributable to the period of the year immediately preceding the Closing
Date and Purchaser being entitled to the balance of such payment.  Purchaser
shall pay over to Seller within five (5) Business Days following receipt the
portion of the installment to which the Seller is entitled (which such payment
shall be accompanied by a statement showing Purchaser’s calculation of Seller’s
pro rata portion). Purchaser agrees that adjustment billings to Tenants for CAM,
taxes or insurance premiums for the accounting year in which the Closing occurs
shall be billed by Purchaser to Tenants on a timely basis in accordance with the
respective Leases (and Seller hereby agrees to cooperate with Purchaser in
determining the amount of such adjustment billings). Additionally, any
post-Closing tenant payments of amounts for special services provided by Seller
prior to the Closing Date which were specifically billed by Seller prior to the
Closing Date shall be remitted by Purchaser to Seller within five (5) Business
Days following Purchaser’s receipt thereof.



  (iii)   Rent which is due, but uncollected, as of the Closing shall not be
adjusted, but Purchaser shall cause the rent for the period prior to Closing to
be remitted to Seller if, as and when collected, less any reasonable,
out-of-pocket expenses incurred by Purchaser for such collection; provided,
that, except with respect to Basic Rental for the Closing month, which shall be
treated as specified in (i) above, all rents collected subsequent to Closing by
Purchaser shall first be applied to current rentals then due which have accrued
subsequent to Closing and any remaining amounts shall be applied to rental
arrearages as of Closing. Similarly, if Seller receives any Basic Rent or other
sums under the Leases which are payable to Purchaser under this Section 9.2,
then Seller shall promptly deliver such sums to Purchaser. Purchaser, at
Seller’s request, will use reasonable efforts for a period of ninety (90) days
after the Closing Date to collect past due rental amounts or other payments owed
to Seller in accordance with this Section 9.2. Seller shall have no right to
take any collection actions against Tenants.

All adjustment items to the extent they cannot be precisely determined at
Closing (or to the extent found to be erroneous after the Closing), shall be
estimated at Closing and shall be resolved by the parties in good faith no later
than sixty (60) days after the Closing.

9.3 Release of Closing Escrow. Upon receipt of Purchaser’s deliveries required
under Article 8 above, and subject to all of Seller’s deliveries having been
received and such other conditions to Purchaser’s performance as are contained
in Section 5 hereof, Escrow Agent shall record the Deed, disburse the settlement
proceeds as indicated on the settlement sheets, and distribute all Closing
documents as directed by counsel for Purchaser and Seller.

10. Condemnation and Risk of Loss. The risk of condemnation of all or any
portion of the Property or loss or damage to the Property by fire or other
casualty shall be borne by Seller until recordation of the Deed. In the event of
(i) the threatened or actual commencement of eminent domain proceedings or
actual condemnation or taking of all or any part of the Property, or (ii) damage
to the Property by fire or other casualty, act of God or any other event on or
prior to the Closing Date, which would cost in excess of One Hundred Fifty
Thousand Dollars ($150,000) to repair, Purchaser, at its sole option exercisable
within thirty (30) days following receipt of written notice of the event giving
rise to the exercise of such option, shall have the right to terminate this
Agreement, in which event the Deposit shall be returned to Purchaser, and
neither party shall have any further obligations or liabilities to the other,
subject to the obligations of the Purchaser under Section 4.1 herein. Purchaser
understands and agrees that if it does not exercise its termination option in
the event of condemnation or casualty as described above, the terms and
conditions of the documents governing the Existing Indebtedness will control the
use of any insurance proceeds and the settlement of any insurance claims related
thereto, and that Purchaser will have no rights with respect to such proceeds or
claims. In the event of casualty, the repair of which would cost less than One
Hundred Fifty Thousand Dollars ($150,000), Seller shall assign all insurance
proceeds to Purchaser at Closing and Purchaser shall receive a credit at Closing
for the amount of any deductible under Seller’s insurance. The provisions of
this Article 10 shall expressly survive Closing and delivery of the Deed for the
Property.

11. Default Provisions; Remedies.

11.1 Purchaser’s Default. If Purchaser fails to consummate the purchase and sale
contemplated herein after all conditions precedent to Purchaser’s obligation to
consummate the transactions herein contemplated have been satisfied or waived by
Purchaser, or if, pursuant to Section 5.2 above, any Related Purchaser has
defaulted under any of the Related Contracts, and if Seller or the applicable
Related Seller has notified Purchaser or such Related Purchaser of such default
and Purchaser or such Related Purchaser has failed to cure such default within
ten (10) days after such notice, then Escrow Agent shall deliver to Seller the
Deposit. In such event the Deposit shall be deemed as full and complete
liquidated damages and the sole and exclusive remedy of Seller, the parties
hereby agreeing that they have considered carefully the loss to Seller that
would be a consequence of such default and that the Deposit is a reasonable
estimate of such loss. Upon payment to Seller of the Deposit, this Agreement
shall terminate, and neither party shall have any further obligations or
liabilities to any other party, other than any obligations or liabilities which
expressly survive any termination of this Agreement.

11.2 Seller’s Default. If Seller breaches any of its representations,
warranties, covenants and/or agreements hereunder or fails to consummate the
purchase and sale contemplated herein by the Closing Date, or if, pursuant to
Section 5.2 above, any Related Seller has defaulted under any of the Related
Contracts, and if Purchaser or the applicable Related Purchaser has notified
Seller or such Related Seller of such default and Seller or such Related Seller
has failed to cure such default within ten (10) days of such notice, then
Purchaser shall be entitled at its option to notify Seller of the election by
Purchaser to terminate this Agreement, whereupon Escrow Agent shall return the
Deposit to Purchaser and neither party will have any further obligation to the
other hereunder, other than the obligations of the Purchaser under Section 4.1
(provided Purchaser may only elect to terminate this Agreement because of a
default under a Related Contract if the respective Related Purchasers have also
terminated all the Related Contracts due to such default). Alternatively, in the
event Seller shall willfully fail to close as required hereunder, Purchaser at
its election shall be entitled to bring suit for specific performance, inasmuch
as the parties recognize and acknowledge that the Property is unique, and that
there is no adequate remedy at law to compensate fully Purchaser for a breach by
Seller of Seller’s obligations to convey the Property to Purchaser in accordance
with the terms and conditions of this Agreement. In no event shall Purchaser be
entitled to monetary damages for a failure of Seller to close hereunder, with
the exception that in the case of a willful failure of Seller to close hereunder
after the foregoing ten (10) day notice and cure period, and provided that in
the absence of such failure to close Purchaser would have been ready, willing
and able to close, Purchaser shall be entitled to recover from Seller
Purchaser’s reasonable, out-of-pocket due diligence costs and expenses incurred
in connection with this Agreement, including reasonable attorney’s fees
(collectively, the “Pursuit Costs”).

For purposes of this Agreement, a willful failure or default of Seller is a
failure or default which was within Seller’s knowledge and reasonable control to
prevent. This Section 11.2 shall fully survive the expiration or earlier
termination of this Agreement.

12. Obligations of Seller Pending Closing. Between the date hereof and the
Closing Date:

12.1 Occupancy at Closing. The parties understand that the Property will be
delivered subject only to the rights of the Tenants.

12.2 Leasing. Seller agrees that it will not enter into any new leases for
premises in the Property, extend or modify any of the existing Leases or enter
into any other new agreements affecting the Property without the Purchaser’s
consent, which consent shall not be unreasonably delayed, withheld or
conditioned. Notwithstanding the foregoing, Seller may freely enter into any
ordinary and necessary service agreement affecting the Property without
Purchaser’s consent if the agreement shall by its terms terminate or be
terminable at will by the Seller prior to Closing, provided that Seller shall
give written notice of any such agreement to the Purchaser promptly after
execution thereof.

12.3 Maintenance and Operation of Property. Seller shall continue to maintain
the Property consistent with its prior practices, in order that its present
operating condition be maintained in good and proper repair, order and
condition, normal wear and tear excepted, and shall cause the continuation of
the normal operation thereof, including the purchase and replacement of supplies
and equipment. Seller shall not remove or permit to be removed from the Property
any Personalty, except as may be necessary for repairs or discarding worn out or
useless items, provided that discarded items shall be replaced with new items of
substantially equal quality and quantity and shall be free and clear of any lien
or encumbrance.

12.4 No Action. Seller shall not knowingly take any action or direct, require or
advise any other person or entity to take any action that would invalidate, void
or make untrue any representation or warranty provided under this Agreement or
otherwise breach this Agreement.

12.5 Additional Deliveries. Seller shall deliver to Purchaser promptly following
its receipt copies of any notices received by Seller or its management agent
from the holder of any liens existing against the Property or from any Tenants
pertaining to the Property from and after the date hereof through Closing.

12.6 Scheduled Payments of Existing Indebtedness. Seller will make the scheduled
monthly payments of principal and interest under the Existing Indebtedness until
Closing.

13. Non-Compete; List of Other Properties. For a period commencing on the
Closing Date and ending on the third (3rd) anniversary of the Closing Date,
neither Seller nor any Seller affiliate (as defined below) will market to or
enter into a lease with any then-existing Tenant of the Property for any office
space for lease at a competitive property owned by Seller or such Seller
affiliate within a three (3) mile radius of the Property, so long as there is
enough available space at the Property to accommodate such Tenant’s space needs.
Provided for information purposes only, attached as Exhibit G hereto is a list,
current as of the Effective Date, of all of the office developments owned or
under active planning by Andrew S. Garrett or his affiliates within ten
(10) miles of the Property. For purposes of this Article 13, the term “Seller
affiliate” shall mean Stafford Commerce Park, LLC and any entity in which Andrew
S. Garrett holds, directly or indirectly, a controlling interest.

14. Miscellaneous Provisions.

14.1 Completeness and Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. This Agreement shall not be modified or amended
except by an instrument or writing signed by and on behalf of the parties.

14.2 Additional Documents. Purchaser and Seller agree that they will, at any
time after the Closing, duly execute and deliver to each other any additional
conveyances, assignments, documents and instruments, and shall take or cause to
be taken such further actions (including the making of filings), which are
necessary in connection with the consummation of the purchase and sale
contemplated herein.

14.3 Severability. If fulfillment of any provision of this Agreement, or
performance of any transaction related hereto, at the time such fulfillment or
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in this Agreement operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such clause or provision only shall be held
ineffective, as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect.

14.4 Cumulative Remedies. Except as specifically provided in this Agreement,
each and every of the rights, benefits, and remedies provided to Purchaser or
Seller by this Agreement, or any instruments or documents executed pursuant to
this Agreement, are cumulative and shall not be exclusive of any other rights,
remedies and benefits allowed to such party by this Agreement, at law or in
equity.

14.5 Construction. Each party hereto hereby acknowledges that all parties hereto
participated equally in the negotiation and drafting of this Agreement and that,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than against the other.

14.6 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

14.7 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective successors and
permitted assigns. Purchaser may not assign this Agreement to any person or
entity other than a direct or indirect subsidiary of Purchaser without the prior
written consent of Seller, which consent shall not be unreasonably withheld,
conditioned or delayed. In the event of an assignment by Purchaser to a direct
or indirect subsidiary of Purchaser, Purchaser shall remain liable for the
performance of the obligations of Purchaser hereunder, unless and until
expressly released by Seller. Seller shall not assign this Agreement.

14.8 Waiver; Modification. Failure by Purchaser or Seller to insist upon or
enforce any of its rights hereto shall not constitute a waiver thereof.

14.9 Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Virginia.

14.10 Headings. The headings are used herein for convenience of reference only,
and shall not be deemed to vary the content of this Agreement.

14.11 Exhibits. All Exhibits attached hereto are incorporated herein and made a
part of this Agreement.

14.12 Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be required; and it shall not be necessary that the
signature of each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of each party or that the signatures of the persons required to bind
any party, appear on one or more such counterparts. All counterparts shall
collectively constitute a single agreement. This document and any amendment
hereto may be executed by facsimile and any such facsimile shall be deemed to
constitute an original for all purposes hereof.

14.13 Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be personally delivered, sent by
facsimile transmission, sent by Federal Express or other recognized overnight
delivery service, prepaid by the party sending such notice, to the addresses
indicated below.

     
If intended for Seller to:
With a copy to:
If intended for Purchaser to:
With a copy to:
  Stafford Commerce Center, L.L.C.
c/o Garrett Development Corporation
25 Center Street, Suite 101
Stafford, Virginia 22556
Fax No. (540) 659-3449
Attention: Andrew S. Garrett
Foley Hoag LLP
1875 K Street, N.W., Suite 800
Washington, D.C. 20006
Fax No. (202) 467-9630
Attention: Stephanie Cutler, Esq.
Columbia Equity Trust, Inc.
1750 H Street, N.W., Suite 500
Washington, D.C.
Fax No. (202) 303-3088
Attention: Clinton D. Fisch
Watt Tieder Hoffar & Fitzgerald, L.L.P.

8405 Greensboro Drive, Suite 100

McLean, Virginia 22012

Fax No. (703) 749-0479

Attention: Colin J. Smith, Esq.

The addresses and parties set forth above may be changed from time to time by
any party by notice to the other. For purposes of this Agreement, notices shall
be effective upon receipt or refusal thereof.

14.14 Business Day. As used herein, the term “Business Day” shall mean any day
other than a Saturday or Sunday, or other day recognized as a holiday by the
U.S. Government. All times specified hereunder shall be deemed to be Eastern
Standard/Daylight Times.

14.15 Survival. It is the express intention and agreement of the parties hereto
that the covenants, agreements, statements, representations and warranties made
in this Agreement by Seller and Purchaser shall survive the execution and
delivery of this Agreement for one (1) year following Closing (except for the
three (3) year survival periods described in Section 7.4 and Article 13 above).

14.16 Attorneys’ Fees. If Purchaser institutes any proceeding or action to
obtain specific performance by Seller of its closing obligations hereunder, or
if either party institutes any proceeding or action to obtain any other relief
under this Agreement, the non-prevailing party shall in such event reimburse the
other party for reasonable, out-of-pocket costs and other expenses, including
reasonable attorneys’ fees, incurred in connection with such proceeding or
action.

14.17 Waiver of Jury. SELLER AND PURCHASER EACH HEREBY IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY OR AGAINST THE OTHER PARTY UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

14.18 Brokerage Commission. Seller and Purchaser represent and warrant to each
other that they have dealt with no brokers or finders in connection with the
sale of the Property other than Grubb & Ellis (the “Broker”) and that no
brokerage fee or real estate commission is or shall be due or owing in
connection with this transaction other than to the Broker, who shall be paid
solely by Seller from the proceeds at Closing in accordance with the terms of a
separate written agreement with Seller. Seller and Purchaser hereby indemnify
and hold the other harmless from any and all loss, costs or damage (including,
without limitation, reasonable attorneys fees and expenses) arising out of any
claims of any broker or agent so claiming based on action or alleged action of
the indemnifying party recognizing the Seller alone shall bear the cost of the
Broker as aforesaid. This Section 14.18 shall survive Closing.

14.19 Exclusivity. Seller agrees that it will not (either directly or
indirectly) offer to sell, or solicit any offers to purchase or negotiate for
the sale or disposal of the Property with any other party other than the
Purchaser and its affiliates prior to Closing or an earlier default by the
Purchaser hereunder (beyond any applicable notice and cure period) or
termination of this Agreement in accordance with its terms.

14.20 Confidentiality. Each party agrees that, except as otherwise set forth in
this Agreement or required by law or legal process, it shall: (i) keep the
contents of this Agreement and any information related to the transaction
contemplated hereby confidential (except that Purchaser and Seller may disclose
such data and information to their respective employees, lenders, consultants,
accountants and attorneys, provided that such persons agree to treat such data
and information confidentially); and (ii) refrain from generating or
participating in any publicity statement, press release or other public notice
regarding this transaction without the prior written consent of the other party
unless required under applicable law or by legal process; provided, however,
that Purchaser and Seller may at or following the Closing publicly announce the
sale of the Property and the identity of the new owner thereof. The provisions
of this Section 14.20 shall survive the Closing. Seller acknowledges that
Purchaser is a publicly traded real estate investment trust. Notwithstanding the
foregoing confidentiality provisions, Seller acknowledges that the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) may require Purchaser to disclose certain basic information
concerning this Agreement and the transactions contemplated herein in documents
to be filed with the SEC. The parties agree that Purchaser shall be permitted to
make such disclosures and that such disclosures shall not constitute a breach or
a violation of this Section 14.20 or any other confidentiality or non-disclosure
agreement executed by the parties prior to the Effective Date. Such
confidentiality or non-disclosure agreement, if any, shall be amended and
modified to the extent provided in this Section 14.20.

14.21 Tax Deferred Exchange. Purchaser and Seller agree that, at either
Purchaser or Seller’s sole election, this transaction shall be structured as an
exchange of like-kind properties under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder. The parties agree that if either wishes to make such election, it
must do so prior to the Closing Date. If either so elects, the other shall
reasonably cooperate, provided any such exchange is consummated pursuant to an
agreement that is mutually acceptable to Purchaser and Seller and which shall be
executed and delivered on or before the Closing Date. The electing party shall
in all events be responsible for all costs and expenses related to the
Section 1031 exchange and shall fully indemnify, defend and hold the other
harmless from and against any and all liability, claims, damages, expenses
(including reasonable attorneys’ fees and reasonable attorneys’ fees on appeal),
proceedings and causes of action of any kind or nature whatsoever arising out
of, connected with or in any manner related to such 1031 exchange that would not
have been incurred by the non-electing party if the transaction were a purchase
for cash. The provisions of the immediately preceding sentence shall survive
closing and the transfer of title to the Property to Purchaser. In no event will
the Closing be delayed because of any circumstances relating to the Section 1031
exchange. Notwithstanding anything to the contrary contained in this paragraph,
any such Section 1031 exchange shall be consummated through the use of a
facilitator or intermediary so that Purchaser shall in no event be requested or
required to acquire title to any property other than the Property.

[THE BALANCE OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

                 
 
      PURCHASER:  
 

 
                         

 
                ATTEST:       COLUMBIA EQUITY TRUST, INC., a Maryland
corporation
   
 
               
/s/Ed Schulze
      By:   /s/Clinton D. Fisch  

 
                 
       

 
               
Name:
Title:
  Ed Schulze
Vice President       Name:
Title:   Clinton D. Fisch
Senior Vice President

                  (CORPORATE SEAL)     SELLER: WITNESS: STAFFORD COMMERCE CENTER
II, LLC, a Virginia limited liability company By:Garrett Development
Corporation, Its Manager /s/Sandy Winkler   By:/s/Andrew S. Garrett Name: Sandy
Winkler Andrew S. Garrett, President Title: Comptroller (CORPORATE
SEAL)By:Cutler Development Corporation, Its Manager /s/Paul Salditt  
By:/s/Miriam J. Cutler Name: Paul Salditt Miriam J. Cutler, President Title:
(CORPORATE SEAL) ACCEPTED AND AGREED BY ESCROW AGENT: COMMERCIAL TITLE GROUP,
INC. By: /s/Douglas A. Nichols Name:   Douglas A. Nichols Title:   President

Andrew S. Garrett hereby executes this Agreement solely for the purpose of
evidencing his agreement, pursuant to Article 13 herein, not to take any action
to cause or allow any of Seller’s affiliates (as defined in Article 13 hereof)
to violate the covenant not to compete set forth in Article 13 hereof.

/s/Andrew S. Garrett
Andrew S. Garrett

2

      LIST OF EXHIBITS    
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
  Legal Description
Schedule of Leases
Schedule of Service Contracts
List of Loan Documents for Existing Indebtedness and Statement of Reserves
Form of Tenant Estoppel Certificate
Form of Option Agreement
List of Properties Within 10 Mile Radius
Reps and Warranties Escrow Agreement
Form of CC&R Estoppel Certificate

3

EXHIBIT A

Legal Description

All of the following parcels of real property situated in Stafford County,
Virginia namely:

See attached descriptions contained on 1 page

4

EXHIBIT B

Schedule of Leases

5

EXHIBIT C

Schedule of Service Contracts

6

EXHIBIT D

List of Loan Documents for Existing Indebtedness & Statement of Reserves

A. LIST OF LOAN DOCUMENTS FOR EXISTING INDEBTEDNESS



  1.   Deed of Trust Note



  2.   Deed of Trust



  3.   UCC-1 Financing Statements



  4.   Assignment of Leases and Rents



  5.   Non-Recourse Carve-Outs Guaranty



  6.   Environmental and Hazardous Substance Indemnification Agreement



  7.   Affidavit of Title



  8.   Loans to One Borrower Certificate



  9.   Manager’s Consent and Subordination of Management Agreement



  10.   Undelivered Items Letter



  11.   Certificate (Operating Statements)



  12.   Certificate (Rent Roll)



  13.   Certificate (Licenses, Permits, Consents and Approvals)



  14.   Copy of completed, dated Opinion of Borrower’s Counsel



  15.   Mortgagee Protective Agreement

B. STATEMENT OF RESERVES

         
Tax Reserve Balance
  $ 9,758.77  
Insurance Reserve Balance
  $ 7,410.14  
T.I. and Capital Improvement Reserve
  $ 219,644.80  
Total Reserve Balance
  $ 236,813.71  



7

EXHIBIT E

Form of Estoppel Certificate

________, 2006

Columbia Equity Trust, Inc. (“Purchaser”)
1750 H Street, NW
Suite 500
Washington, D.C. 20006

         
Re:
  Building Address:   24 Center Street
Stafford, Virginia (the “Property”)

Ladies and Gentlemen:

It is our understanding that Stafford Commerce Center II, L.L.C., a Virginia
limited liability company (“Seller”) proposes to transfer the ownership of the
Property to Purchaser. As a condition precedent of Purchaser acquiring the
Property, Seller and Purchaser have required this certification of the
undersigned.

The undersigned, as Tenant, under that certain Lease Agreement, dated      ,
200     , as amended by that certain      (the “Lease”), for rentable area on
the      floor of the Property (the “Leased Premises”), made with Seller, as
Landlord, hereby ratifies the Lease and certifies to Seller, Purchaser and
Lender (as hereinafter defined) that:



1.   The current annual Basic Rent payable pursuant to the terms of the Lease is
$    per annum; and further, additional rent pursuant to the Lease is payable as
follows: Tenant pays its pro-rata share (such pro-rata share being equal to
     %) of Operating Expenses in excess of the Operating Expense Base of $     ;
and



2.   The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way except as noted above; and



3.   The Lease represents the entire agreement between Seller and Tenant as to
the Leased Premises. All capitalized terms used herein but not defined shall be
given the meaning assigned to them in the Lease; and



4.   On this date there are no existing defenses or offsets, claims or
counterclaims which the undersigned has against the enforcement of the Lease by
Seller; and



5.   No rental has been paid in advance and no security has been deposited with
Seller except for a security deposit in the amount of $     ; and



6.   The total rentable floor area of the Leased Premises is      rentable
square feet; and



7.   On the date of this certification there are no existing breaches or
defaults by Seller or Tenant under the Lease that are known to Tenant; and



8.   The term of the Lease commenced on      , 200     . The Rent Commencement
Date under the Lease was      , 200     . The Lease will expire on      ,
20     . The Tenant has no option to purchase all or any part of the Property or
any option to terminate or cancel the Lease. The Lease provides for [no or
     (     )      -year] extension options; and



9.   Tenant has accepted possession of the Leased Premises and there are no
outstanding Landlord obligations to perform tenant improvements.



10.   Tenant has not transferred, assigned, or sublet any portion of the Leased
Premises nor entered into any license or concession agreements with respect
thereto except as follows (if none, please state “none”):      



11.   All monthly installments of Basic Rent and Operating Expense Increases
have been paid when due through      , 200     . The current monthly installment
of Basic Rent is $     and the current monthly installment of Operating Expense
Increases is $     .



12.   Tenant’s current address for notices under the Lease is:

     

     

     

Attn:      



13.   The Guaranty of Lease dated      , 200     from      , a      , has been
duly executed and delivered, is unamended and is in full force and effect.

Tenant acknowledges that this certificate may be delivered to Purchaser and its
mortgage lender (“Lender”) and their respective successors and assigns, and
acknowledges that such persons will be relying upon the statements contained
herein in acquiring the Property or disbursing loan advances or making a new
loan secured by the Property and that receipt of this certificate by Lender and
Purchaser is a condition of disbursing loan advances or making such loan or
acquiring the Property, respectively. Without limitation, any entity formed by
Purchaser to purchase the Property may rely upon this Certificate.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the       day of      , 2006.

     , a      

By      
Its      

8

EXHIBIT F

Form of Option Agreement

OPTION AGREEMENT

THIS OPTION AGREEMENT, made this      day of      , 2006 (the “Effective Date”),
by and between STAFFORD COMMERCE PARK, L.L.C., a Virginia limited liability
company (“Optionor”), and COLUMBIA EQUITY TRUST, INC., a Maryland corporation or
its permitted assigns (collectively, “Optionee”).

WITNESSETH:

WHEREAS, the Optionor is the owner of certain property consisting of three
(3) parcels of land, with the buildings and improvements erected or to be
erected thereon, located in Stafford County, Virginia, and commonly known as
(i) Stafford Commerce Park Building I, a completed office building with a street
address at 65 Barrett Heights Road, Stafford, Virginia (“SCP I”), Stafford
Commerce Park Building II, an office building for which construction has
commenced and with a street address of 75 Barrett Heights Road, Stafford,
Virginia (“SCP II” and, together with SCP I, the “Buildings”) and Stafford
Commerce Park Building III, presently a pad site with no construction commenced
(“SCP III” and, collectively with the Buildings, the “Property”).

WHEREAS, the Optionee desires an option to purchase the Property and the
Optionor is willing to give said option; and

WHEREAS, Stafford Commerce Center, LLC, Stafford Commerce Center II, LLC,
Stafford Commerce Center III, LLC and Stafford Commerce Center IV, LLC (each an
“SCC Owner” and collectively, the “SCC Owners”), each being an entity owned
under the same or a substantially similar ownership structure as Optionor, have
each entered into a Purchase and Sale Agreement dated as of July      , 2006
(collectively, the “SCC Purchase Agreements”) for the purchase by the Optionee
or permitted assigns of certain real property owned by each such SSC Owner in
the immediate vicinity of the Property; and

WHEREAS, the SCC Purchase Agreements each entitle the Optionee to condition its
closing thereunder on the provision of an option for the purchase of the
Property; and

WHEREAS, the parties desire to confirm in writing their understandings and
agreements pertaining to the foregoing.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and in
consideration of the sum of Ten Dollars ($10.00) by each in hand paid to the
other, receipt of which is hereby acknowledged, the Optionor and the Optionee
hereby agree as follows:

1. Grant of Option. The Optionor does hereby grant to the Optionee the exclusive
option (the “Option”) to purchase the Property during the Option Term (defined
in Section 3 below) and on the other terms and conditions set forth in this
Option Agreement. The Property is more particularly defined on Exhibit A
attached hereto and made a part hereof. The Property may be purchased in a
single transaction involving the contemporaneous acquisition of the entire
Property, or, at Optionee’s option, the Option may be exercised just with
respect to the two (2) Buildings together (separate from SCP III, but not
separate from each other) and/or just with respect to SCP III (separate from the
Buildings) in either case, on terms set forth below. In the event that Optionee
exercises its Option just with respect to the Buildings or just with respect to
SCP III, as applicable, its Option shall remain in effect with respect to the
remaining portion of the Property for the remainder of the Option Term. Optionor
shall not have the right to sell, transfer or convey any ownership interest in
or to any portion of the Property during the Option Term except (a) in
connection with a separation of SPC III and the two Buildings into two or three
separate ownership entities, as may be beneficial for financing or other bona
fide business purposes, as long as each of such ownership entities has the same
ownership structure as the ownership structure of the Optionor, and provided
that in the case of such a separation of ownership, the Optionor and such
separate ownership entities will enter into such amendment(s) to this Option
Agreement and/or other documents as the Optionee may reasonably request to
ensure that all of the terms of this Option Agreement remain in full force and
effect and binding against all parts of the Property and the ownership entities
of the Property in the same manner as provided herein, and (b) otherwise as
pursuant to the terms of this Option Agreement.

2. Option Consideration. The consideration for the Option is the mutual promises
and agreements set forth in the Purchase Agreements and herein.

3. Term of Option. The term of the Option (the “Option Term”) shall commence as
of the Effective Date hereof and, unless earlier voided in accordance with the
terms hereof, shall continue until the third (3rd) anniversary of the Effective
Date (the “Option Termination Date”).

4. Inspection Period and Option Exercise.

(a) If the Optionee determines that it may wish to exercise the Option as to the
Buildings, as to SCP III or as to the entire Property, as applicable (the
“Option Property”), it shall first deliver a notice of interest to the Optionor
pursuant to Section 7 below (the “Notice of Interest”). Such Notice of Interest
shall be delivered no later than ninety (90) days prior to the Option
Termination Date (the “Option Notice Deadline”). If such Notice of Interest is
not received by the Option Notice Deadline, this Option Agreement will be null
and void and neither party will have any further obligation to the other
hereunder. If a Notice of Interest is timely delivered to Optionor, the Optionee
shall be entitled, for the next following sixty (60) day period (the “Inspection
Period”), to inspect the Option Property during normal business hours (i.e.
Monday through Friday from 9:00 a.m. to 5:00 p.m. – federal holidays excepted)
upon prior notice to Optionor of at least one (1) business day, to enter, or
cause its agents or representatives to enter, upon the Option Property for the
purpose of making surveys, tests, test borings, inspections, investigations and
architectural, structural, economic, environmental and other studies of the
Option Property and tenant interviews as the Optionee may deem desirable. The
Optionee may also use the Inspection Period for obtaining title reports, surveys
and/or zoning reports. The Optionor agrees that it shall reasonably cooperate
with the Optionee in connection with any other information regarding the Option
Property reasonably requested by the Optionee and will make available such
information during the Inspection Period. The Optionee shall, at the Optionee’s
sole cost and expense, promptly and fully restore any damage or destruction to
the Option Property occurring as a result of any act or omission of the Optionee
by reason of such tests, studies or investigations. The Optionee shall
indemnify, defend and hold the Optionor harmless from and against all loss,
cost, damage or claim (including reasonable attorneys’ fees and courts costs)
arising out of or resulting from the Optionee’s exercise of the right and
privilege granted to the Optionee to inspect the Option Property, and the
indemnity contained in this paragraph shall survive the termination of this
Option Agreement and termination of the SCP Purchase Agreement (defined below).

(b) If, during the Inspection Period, the Optionee in its sole discretion
determines that the Option Property condition or any circumstance related to the
Option Property has changed adversely since the date of execution of this Option
Agreement, or if for any or no reason whatsoever the Optionee is not satisfied
with the results of its investigations, the Optionee shall have no right or
recourse against the Optionor or the Option Property other than the right to
elect not to exercise the Option. If the Optionee determines in its sole
discretion that it shall exercise the Option, the Optionee shall provide notice
of exercise to the Optionor pursuant to Section 7 below (the “Notice of
Exercise”) no later than the last day of the Inspection Period (the “Exercise
Deadline”). The date of such exercise shall be hereinafter referred to as the
“Exercise Date.” On such Exercise Date, in addition to providing the Notice of
Exercise, the Optionee shall deliver to the Optionor, in duplicate executed
originals, a Purchase and Sale Agreement (the “SCP Purchase Agreement”) for the
Option Property in substantially the form attached hereto as Exhibit B

[Form to be agreed to by the parties in good faith, consistent with the
following parameters, prior to the Closing date under the SCC Purchase
Agreements. The SCP Purchase Agreement shall be similar in form and content to
the SCC Purchase Agreements, excepting (i) change in price to the Purchase Price
hereunder; (ii) change in Deposit amount, prorating the deposit to reflect the
same percentage of purchase price as in the SCC Purchase Agreements; (iii) any
factual changes necessary to make the representations and warranties accurate;
(iv) eliminating the inspection provision (Section 4); (v) eliminating, or
modifying as appropriate to conform to differing facts, all terms related to
existing indebtedness and debt assumption (in recognition that Optionor shall
deliver the Option Property free and clear of all mortgages); (vi) eliminating
Seller’s obligation to pay any survey costs incurred by Purchaser;
(vii) eliminating non-compete terms; (viii) setting the closing date for sixty
(60) days after the Exercise Date (unless the parties agree to an earlier date);
(ix) eliminating the Battelle holdback, (x) prorating the representation and
warranty escrow to reflect the same percentage of purchase price as in the SCC
Purchase Agreements, (xi) as to SPC III, if unimproved, eliminating any
provisions related to or arising from the existence of improvements and tenants,
and (xii) making other such changes as are necessary to conform the agreement to
the differing facts specific to the Option Property and not shared with any SCC
Property.]

The Optionor shall execute and return the SCP Purchase Agreement to the Optionee
no later than five (5) business days thereafter. Optionor’s failure to so
execute the SCP Purchase Agreement shall not in any manner affect Optionee’s
Option rights hereunder, provided that Optionee is not in default hereunder and
Optionee’s execution and delivery of the SCP Purchase Agreement to Optionor was
in accordance with the terms hereof in all material respects. Failure of the
Optionee to deliver the Notice of Exercise by the Exercise Deadline and/or to
include a signed SCP Purchase Agreement with the Notice of Exercise, as provided
above, shall render this Option Agreement null and void, in which event neither
party shall have any further obligation to the other hereunder.

(c) The Optionee agrees that it will have no rights whatsoever with respect to
the Property, its management or its operation except as expressly set forth
hereunder or as expressly set forth in the SCP Purchase Agreement after its full
execution and delivery in accordance herewith.

6. Purchase Price.

(a) The purchase price for the Option Property and all other terms and
conditions of the sale and purchase of the Option Property by Optionor to
Optionee (or its permitted assignee) shall be as set forth in the SCP Purchase
Agreement. The parties agree that the SCP Purchase Agreement shall set forth the
purchase price for the Option Property, which shall be calculated separately for
each of the Buildings and for SCP III, as follows. If either or both of the
Buildings is one hundred percent (100%) occupied at the time the Option is
exercised, the purchase price for each such one hundred percent (100%) occupied
Building shall be equal to the result of the projected forward twelve (12) month
net operating income, based on executed leases in such building, less a five
percent (5%) general vacancy allowance applied to non-credit tenants, divided by
a capitalization rate of 8.25%. In the event that the Option is exercised with
respect to the Buildings at such time as either or both of the Buildings is not
one hundred percent (100%) occupied, but is at least fifty percent (50%)
occupied, the purchase price for such partially occupied Building shall be
determined by (i) “grossing-up” the Building’s actual annual lease revenue to
reflect an eighty-five percent (85%) leased Building, (ii) subtracting actual
annualized operating expenses for the Building with operating expenses that vary
with occupancy being “grossed-up” to reflect an eighty-five percent (85%)
occupied Building, (iii) deducting Thirty Dollars ($30.00) per rentable square
foot for each square foot of unleased rentable area in the Building (to cover
estimated leasing commissions and tenant improvements expenses), and
(iv) applying an eight and twenty-five/100 percent (8.25%) capitalization rate
to the sum of item (i) less items (ii) and (iii). In light of the foregoing
purchase price methodology, Optionee may not exercise the Option as to the
Buildings at any time that a Building is less than fifty percent (50%) leased;
recognizing, however, that this Option Agreement shall otherwise be in full
force during the entire Option Term. The purchase price for SCP III shall, at
all times during the Option Term, be Three Million Five Hundred Thousand Dollars
($3,500,000.00).

(b) The purchase price for SCP III as aforesaid is premised on an unimproved pad
site. As of the date hereof, Optionor has no specific plans to develop SCP III.
However, if Optionor decides to construct improvements on SCP III during the
Option Term, then, so long as Optionor has provided written notice of the
impending construction on SCP III at least sixty (60) days prior to the
commencement of construction but no more than one hundred eighty (180) days
prior to the commencement of construction, the purchase price for any office
building that may be constructed on SCP III, at such time thereafter and during
the Option Term as such office building may become complete and at least fifty
percent (50%) leased, shall be computed in the same manner as the purchase price
for the Buildings as described in Paragraph 6(a) above (but any residential
building which may be constructed on SCP III shall not be subject to the
Option). The purpose of the notice requirement set forth in the preceding
sentence is to afford Optionee the opportunity to exercise its Option prior to
the start of construction. If Optionee does not submit a Notice of Interest
within thirty (30) days of receipt of such notice from Optionor of the impending
construction, Optionor shall be free to construct improvements at will on SCP
III, subject only to Optionee’s continued Option rights during the Option Term
with respect to office improvements as described above. If Optionee does submit
a Notice of Interest within thirty (30) days of receipt of such notice from
Optionor of impending construction, Optionor shall not commence construction on
SCP III and, if Optionee thereafter delivers a Notice of Exercise by the
Exercise Deadline and otherwise exercises the Option for SCP III in accordance
with the requirements described above, the purchase price for SCP III shall
remain Three Million Five Hundred Thousand Dollars ($3,500,000.00). If Optionee
thereafter does not deliver a Notice of Exercise by the Exercise Deadline and/or
does not otherwise exercise the Option for SCP III in accordance with the
requirements described above, Optionor shall be free to commence construction
and the Option for SCP III shall terminate and be of no further force or effect.

7. Notice. Notices and other communications hereunder shall be given to the
Optionor (with copies as specified) and to the Optionee (with copies as
specified) to the same addresses as are set forth in Section 14.13 of the SCC
Purchase Agreements, all such addresses being incorporated herein by this
reference. Such addresses may be changed from time to time by any party by
notice to the other in accordance with this Section 7. All notices and other
communications shall be effective upon receipt or refusal thereof. All notices
and other communications hereunder shall be in writing and shall be either
(i) personally delivered, (ii) sent by prepaid Federal Express or other
recognized overnight delivery service, or (iii) sent by facsimile transmission.

8. Time of Essence. Time shall be of the essence in the performance of the terms
and conditions of this Option Agreement.

9. Assignment. The Optionor may not assign this Option Agreement. The Optionee
may not assign this Option Agreement to any person, other than a direct or
indirect subsidiary of Optionee or any other entity that becomes the purchaser
under the SCC Purchase Agreements, without the prior written consent of
Optionor, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event of an assignment to a direct or indirect subsidiary of
Optionee, Optionee shall remain liable for the performance of the obligations of
Optionee hereunder, unless and until expressly released by Optionor. This Option
Agreement shall run with the land and be binding upon Optionor’s successors and
assigns in ownership of the Property.

10. Waiver. No waiver of any breach of any covenant or agreement herein
contained shall be construed to be a waiver of the covenant or agreement itself,
or of the subsequent breach thereof. Further, no condition, obligation or
provision of this Option Agreement shall be deemed to be abrogated or waived by
reason of any failures to enforce the same.

11. Completeness and Modification. This Option Agreement, together with all
exhibits hereto, constitutes the entire agreement between the parties hereto
with respect to the transactions contemplated herein, and it supersedes all
prior discussions, understandings or agreements between the parties. This Option
Agreement shall not be modified or amended except by an instrument or writing
signed by both Optionor and Optionee.

12. Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

13. Counterparts. To facilitate execution, this Option Agreement may be executed
in multiple counterparts, which collectively shall constitute a single
instrument.

14. Recordation. Optionor and Optionee shall execute and deliver on the Closing
Date under the SCC Purchase Agreements a Memorandum of Option in the form
attached hereto as Exhibit B, which shall be recorded against the Property (at
Optionee’s sole cost and expense) to evidence Optionee’s rights hereunder. In
addition, Optionor and Optionee shall execute a Termination of Memorandum of
Option in the form attached as Exhibit C, which shall be held by Optionor’s
legal counsel (the “Option Release Agent”). The Option Release Agent shall be
and hereby is authorized and instructed, without further notice or instruction
or any kind from Optionee or any other person, to record the Termination of
Memorandum of Option against the Property if any of the following shall occur:
(a) the Optionee does not deliver a Notice of Interest in accordance with the
terms hereof by the Option Notice Deadline, (b) the Optionee timely delivers a
Notice of Interest but does not deliver a Notice of Exercise and a signed SCP
Purchase Agreement by the Exercise Deadline, or (c) the Optionee timely delivers
a Notice of Exercise and signed SCP Purchase Agreement but closing under the SCP
Purchase Agreement has not occurred for any reason by the thirtieth (30th) day
after the closing date specified thereunder unless by such thirtieth (30th) day
the Option Release Agent has received a written notice from Optionee stating
that Optionor has defaulted under the SCP Purchase Agreement and that Optionee
will seek to specifically enforce its interest in the Option Property
thereunder.

IN WITNESS WHEREOF, the parties hereto have caused this Option Agreement to be
executed and intend to be legally bound on the day and year first above written.

 
 
OPTIONOR:
STAFFORD COMMERCE PARK, L.L.C., a Virginia limited liability company
By:     
Name:
Title:

OPTIONEE:

COLUMBIA EQUITY TRUST, INC., a Maryland corporation

By:      
Name:

9

Title:Exhibit A to Option Agreement

10

11

Legal Description of Property
[to be inserted]
Exhibit B to Option Agreement
Form of Memorandum of Option
[to be inserted]
Exhibit C to Option Agreement
Form of Termination of Memorandum of Option
[to be inserted]

12

EXHIBIT G

13

EXHIBIT H

Reps and Warranties Escrow Agreement

HOLDBACK ESCROW AGREEMENT

This Holdback Escrow Agreement (this “Agreement”) is entered into as of      ,
2006, by and among STAFFORD COMMERCE CENTER      , L.L.C., a Virginia limited
liability company (“Seller”),      LLC, a      limited liability company
(“Purchaser”), and      , a      (the “Escrow Agent”).

WHEREAS, Seller and Purchaser’s predecessor-in-interest, Columbia Equity Trust,
Inc., have entered into that certain Purchase and Sale Agreement dated as of
     , 2006 (the “Purchase Agreement”), pursuant to which Purchaser has agreed
to purchase and Seller has agreed to sell certain Property (as defined in the
Purchase Agreement); and

WHEREAS, pursuant to the Purchase Agreement, Seller has made certain
representations and warranties which survive until the one (1) year anniversary
of the Closing Date (the “Termination Date”); and

WHEREAS, to secure Purchaser in the event of a claim of breach of the
representations and warranties under the Purchase Agreement and under the
Related Contracts (as defined in the Purchase Agreement), Purchaser and Seller
have agreed that an aggregate amount equal to Seven Hundred Fifty Thousand and
Zero/100 Dollars ($750,000.00) of the combined purchase prices under the
Purchase Agreement and the Related Contracts (the “Holdback Amount”) will be
escrowed at Closing and held by an escrow agent to be disbursed as provided in
this Agreement; and

WHEREAS, the parties have further agreed that if the Holdback Amount is not
required to satisfy any such claims, the balance of the Holdback Amount shall be
paid by the Escrow Agent to Seller; and

WHEREAS, the Escrow Agent has agreed to act as Escrow Agent hereunder in
accordance with the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, warranties, representations and conditions contained in this
Agreement, it is hereby agreed as follows:

1. Appointment of Escrow Agent. Purchaser and Seller mutually appoint and
designate the Escrow Agent as Escrow Agent to receive, hold and disburse the
Holdback Amount, and the Escrow Agent hereby accepts such appointment and
designation.

2. Establishment of Escrow. Purchaser shall deposit the Holdback Amount with the
Escrow Agent at Closing (as defined in the Purchase Agreement) and the Escrow
Agent shall acknowledge receipt of the Holdback Amount to be held in escrow in
accordance with this Agreement. The Holdback Amount shall be segregated from
other assets of the Escrow Agent. The Escrow Agent agrees to hold and administer
the Holdback Amount subject to the terms of this Agreement.

3. Investment of Holdback Amount. The Escrow Agent shall invest the Holdback
Amount in direct, short-term obligations of the United States Government or its
instrumentalities. All accumulated income shall be held for the benefit of
Seller and shall be paid to Seller on the Termination Date and at the time of
the final distribution of the Holdback Amount hereunder.

4. Payments from Holdback Amount; Actions on Escrow Assets.

4.1 Notice of Claims. At any time or times subsequent to the Closing Date (as
such term is defined in the Purchase Agreement) and prior to the Termination
Date, Purchaser may make claims against the Holdback Amount for payment of any
loss, cost, liability, damage or expense incurred by Purchaser arising or
resulting from a breach by Seller of any of its representations or warranties
set forth in Section 3 of the Purchase Agreement. Any such claim shall be made
by Purchaser by giving written notice to Seller and Escrow Agent specifying in
reasonable detail the amount claimed and including reasonable supporting
documentation (a “Notice of Claim”).

4.2 Accepted Claims. If Seller shall dispute such claim (or a portion thereof)
(a “Disputed Claim”), it shall give written notice of such objection to the
Escrow Agent and Purchaser at any time within ten (10) business days after
Purchaser’s Notice of Claim (a “Dispute Notice”). If Seller fails to give a
Dispute Notice within such time period, Seller shall be deemed to have approved
the claim as a valid claim in the full amount thereof (an “Accepted Claim”). All
such notices shall be delivered as provided in Section 11 hereof.

4.3 Disputed Claims. If Seller shall dispute a claim (or portion thereof) of
Purchaser as above provided, then the Escrow Agent shall retain all or such
portion of the Holdback Amount as may be sufficient to pay said Disputed Claim
in full and shall make no distribution thereof (except for the amount of any
Accepted Claim as set forth above) unless and until the Escrow Agent receives
joint written instructions from Purchaser and Seller or until there is a final
court order indicating the amount and recipient of such distribution, at which
point such Disputed Claim shall be deemed an “Accepted Claim” for purposes of
this Agreement. Escrow Agent will have the right, upon at least five
(5) business days’ prior written notice to Seller and Purchaser, to deposit the
amount of any Disputed Claim into a court of competent jurisdiction for
disposition by such court pursuant to the terms hereof.

5. Release and Termination of Escrow. This Agreement shall terminate on the
Termination Date, and on the Termination Date the Holdback Amount (and interest
thereon) then held by Escrow Agent will be promptly distributed to or at the
direction of Seller; provided, however, that if the Escrow Agent has received
any Notices of Claim pursuant to Section 4 of this Agreement prior to the
Termination Date which have not been resolved on the Termination Date, this
Agreement shall continue in effect until all such claims shall have been
resolved. In such event, as of the Termination Date, an amount adequate to cover
the sum of amounts specified as subject to claims in all Notices of Claim
received by the Escrow Agent prior to the Termination Date and which have not
been paid or otherwise resolved will continue to be held by the Escrow Agent
until they become Accepted Claims under Section 4 above, and the Escrow Agent
shall distribute the balance of the Holdback Amount, if any, to Seller within
five (5) days after the Termination Date. At such time as all such remaining
claims outstanding as of the Termination Date have been paid or otherwise
resolved pursuant to Section 4, the Escrow Agent shall distribute the remainder
of the Holdback Amount, if any, plus all interest thereon, to or as directed by
Seller.

6. Duties and Responsibilities of the Escrow Agent.

6.1 No Liability. Neither the Escrow Agent nor any of its directors, officers or
employees shall be liable to anyone for any action taken or omitted to be taken
by it or any of its directors, officers, or employees hereunder except in the
case of gross negligence, bad faith or willful misconduct.

6.2 Fees. Purchaser and Seller each agree to share equally the Escrow Agent’s
reasonable compensation for its normal services hereunder (if any).
Notwithstanding the previous sentence, in the event the Escrow Agent is Walker
Title Company, Seller shall be solely responsible for all fees and charges of
Escrow Agent for its services hereunder.

7. Successor Escrow Agent. Any successor Escrow Agent shall be bound by all of
the provisions hereof, and the term “Escrow Agent” as used herein shall include
such a successor Escrow Agent. The Escrow Agent may be removed at any time by
joint agreement of the parties. If the Escrow Agent resigns, it shall give
thirty (30) days prior notice of resignation to Purchaser and Seller and the
parties will jointly appoint a successor Escrow Agent.

8. Accounting. In the event of the resignation or removal of the Escrow Agent,
upon the termination of the escrow hereunder, upon the termination of this
Agreement or upon written request by either Purchaser or Seller under reasonable
circumstances, the Escrow Agent shall render to Purchaser and Seller and to the
successor Escrow Agent, if any, a written accounting of the Holdback Amount any
and all distributions thereof.

9. Assignability. This Agreement may not be assigned by any party.
Notwithstanding the foregoing, however, that Purchaser may assign this Agreement
to any party to whom the Purchase Agreement is being assigned in accordance with
its terms. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

10. Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the internal laws of the Commonwealth of Virginia, excluding any
choice of law rules which may direct the application of the laws of another
jurisdiction.

11. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be by hand-delivery, certified or
registered mail, return receipt requested, telecopier, or air courier to the
parties set forth below. Such notices shall be deemed given at the time
personally delivered, if delivered by hand or by courier, at the time received
if sent certified or registered mail, one day after delivery to a reputable
overnight courier service, and when receipt is acknowledged by telecopy
equipment, if telecopied.

         
If to Seller:
  Stafford Commerce Center, L.L.C.

 
  ? Garrett Development Corporation
 
  25 Center Street, Suite 101
 
  Stafford, Virginia 22556

 
  Attention: Andrew S. Garrett

 
  Telecopier: (540) 659-3449

with a copy to:
  Foley Hoag LLP

 
  1875 K Street, N.W., Suite 800
 
  Washington, D.C. 20006

 
  Attention: Stephanie Cutler, Esq.

 
  Telecopier: (202) 467-9630

If to Purchaser:
    —  
 
  ? Columbia Equity Trust, Inc.
 
  1750 H Street, N.W., Suite 500
 
  Washington, D.C.

 
  Attention: Clinton D. Fisch

 
  Telecopier: (202) 303-3088

with a copy to:
  Watt Tieder Hoffar & Fitzgerald, L.L.P.

 
  8405 Greensboro Drive, Suite 100
 
  McLean, Virginia 22012

 
  Attention: Colin J. Smith, Esq.

 
  Telecopier: (703) 749-0479

If to Escrow Agent:
    —  

     

     

Attention:     

Telecopier:      

Notwithstanding the foregoing, a Notice of Claim under Section 4.1 above must be
sent to Seller and Seller’s counsel set forth above by an authorized method of
delivery under this Section 11 other than telecopier.

12. Counterparts. This Agreement may be executed in multiple counterparts, each
which shall be an original, but all of which together shall constitute one and
the same agreement.

13. Modifications. This Agreement may not be altered or modified without the
express written consent of the parties hereto.

14. Entire Agreement, Severability and Further Assurances. This Agreement
together with all schedules hereto constitutes the entire agreement among the
parties, and all promises, representations, undertakings, warranties and
agreements with reference to the subject matter hereof and inducements to the
making of this Agreement relied upon by any party hereto, have been expressed
herein or in the documents incorporated herein by reference.

IN WITNESS WHEREOF, the parties have executed this Agreement or caused the same
to be executed by their duly authorized representatives as of the date first
stated hereinabove.

PURCHASER:

     , LLC, a      limited liability company

By:      
Name:
Title:


                 
SELLER:
                 
STAFFORD COMMERCE CENTER ___, L.L.C., a Virginia limited liability company
By:   Garrett Development Corporation, Its Manager

 
  By:
    —  
 
          Andrew S. Garrett, President
By:   Cutler Development Corporation, Its Manager

 
  By:
    —  
 
          Miriam J. Cutler, President


Receipt of original copies of this Agreement executed by Purchaser and Seller is
acknowledged this      day of      , 2006. Escrow Agent expressly acknowledges
and agrees to comply with the provisions hereof governing the holding and
disposition of the Deposit, including without limitation Section      herein.

ESCROW AGENT:

By:
Name:     
Title:     


14

EXHIBIT I

Form of CC&R Estoppel Certificate

Columbia Equity Trust, Inc.
1750 H Street, N.W., Suite 500
Washington, DC 20006

Attn: Mr. Clinton D. Fisch



      Re: Declaration for Stafford Commerce Center dated November 7, 2001 and
recorded among the land records of Stafford County, Virginia (the “Land
Records”) as Instrument 1 LR010026943 (the “Declaration”)

Ladies and Gentlemen:

You have informed us of a pending sale of the property located at 24 Center
Street, Stafford, Virginia (the “Property”). For Ten and Zero/100 Dollars
($10.00) and other good and sufficient consideration, receipt of which is hereby
acknowledged, and for the purposes of providing information to Columbia Equity
Trust, Inc., a Maryland corporation (together with its successors and assigns,
the “Purchaser”) and to Purchaser’s mortgage lender (together with its
successors and assigns, the “Lender”) regarding the Property and the
Declaration, the undersigned (the “Undersigned”) does hereby certify to
Purchaser and Lender and agree that:



  1.   The Declaration is in full force and effect, and is valid and enforceable
according to its terms and has not been modified, amended, supplemented or
changed in any respect.



  2.   As of the date hereof, all assessments, common expenses or other payments
due from Stafford Commerce Center II, L.L.C., a Virginia limited liability
company (“Seller”), as the current owner of the Property, under the Declaration
and with respect to the Property have been paid as of the date of this
certification.



  3.   Neither Seller, as current owner of the Property, the Property or the
Undersigned is in default in any material respect under the Declaration, nor has
any event occurred, which with the passage of time or the giving of notice,
would constitute a material default under the Declaration.



  4.   As of the date hereof, no notices of regular or special assessments have
been issued to Seller under the Declaration which remain unpaid as of the date
of this certification.



  5.   This certification may not be changed, waived or discharged orally, but
only by an agreement in writing.

IN WITNESS WHEREOF, the Undersigned has caused this certificate to be executed
as of the       day of      2006.

Stafford Commerce Center Owners Association, a Virginia non-stock corporation

By:      
Andrew S. Garrett, President


15

AGREEMENT OF PURCHASE AND SALE

Between

STAFFORD COMMERCE CENTER II, L.L.C.
“Seller”

and

COLUMBIA EQUITY TRUST, INC.
“Purchaser”

16